01213435                                      671869ÿ
                       Case MDL No. 3004 Document    ÿ ÿ
                                                  1-10    ÿ6
                                                         Filed      Page 1 of 65
                                                                  04/07/21
                                                                                                                ,-./012
                                           3454ÿ789:;8<:ÿ=>?;:ÿ
                                5>?:@A;Bÿ789:;8<:ÿ>CÿDEE8B>89ÿFGH9:ÿ5:4ÿI>?89Jÿ
                             =DKDIÿ7L=MGNÿOLPÿ=Q5GÿRSÿTSUVW<XWYYUZ[W\]P
 ^_`abc/ÿ_eÿ̀fgÿhgÿijbk_bèÿ.almÿ2ale_neolbÿ11./ÿ_eÿ̀fgÿ                       ,`e_ÿof_qrÿ|{yyy{ÿ
 pccokb_qÿelrÿ.so_tÿuvqk_ÿw`bnjÿugÿxlc_bce_bk_fÿ                               uvajÿ,_`bqrÿ2f̀obeottÿ
 .`vc_rÿyzr{||yÿ,oh_acoej}2alqvneÿ1ò~ofoej                                    w`eva_ÿltÿivoerÿ|ÿ2_aclb`fÿbgÿ2alqg
                                                                               1ò~ofoejÿ
                                                                               uvaocqoneolbrÿ,oh_acoej
 EH8B:8CC
 8<@HAEÿ]>9A@ÿMAH;B9                                            a_ma_c_be_qÿ~jH:;8<ÿQEEABÿI?CCÿ
                                                                                _`acÿw`ns``eoÿ1`ÿoaÿ
                                                                                |ÿf̀oaÿxl`qÿ
                                                                                ,`ff̀c/ÿÿy|{ÿ
                                                                                y{}z}{{ÿ
                                                                                `rÿy{}z}{yÿ
                                                                                -`ofrÿmfvtttbf̀toagnlÿÿ
                                                                                ÿÿÿ
                                                                                ÿ ÿ¡¢ÿÿ
                                                                                ÿÿ£ÿ¢ÿ
                                                                                7HX8¤ÿ]4ÿ¥>>Eÿ
                                                                                pbqavcÿ¦`kcètt/ÿ2g.ÿ
                                                                                {{ÿ¦gÿpf̀c§`ÿ,agÿ
                                                                                1`§_llq/ÿ.¨ÿzyyÿ
                                                                                ||}|}|ÿ
                                                                                `rÿzzz}z}yzzÿ
                                                                                -`ofrÿq`hoqgllf`bqavc`kcèttgnlÿÿ
                                                                                ÿÿ£ÿ¢ÿ
                                                                                MABBA:@ÿ]4ÿ©;ABBHBÿ
                                                                                laªl_a`bÿ1`/ÿ11.ÿ
                                                                                y{ÿilvesÿ0`obÿiea__eÿ
                                                                                -q`aqchoff_/ÿ1ÿyyÿ
                                                                                {z}}ÿ
                                                                                `rÿ{z}}{ÿ
                                                                                -`ofrÿ§~a_bb`besf̀j_agnlÿÿ
                                                                                ÿÿ£ÿ¢ÿ
                                                                                N>;ÿQ4ÿ«>A;¬HBÿ
                                                                                laªl_a`bÿ1`/ÿ11.ÿ
                                                                                y{ÿilvesÿ0`obÿiea__eÿ
                                                                                -q`aqchoff_/ÿ1ÿyyÿ
                                                                                {z}}ÿ
                                                                                `rÿ{z}}{ÿ
                                                                                -`ofrÿelaesf̀j_agnlÿÿ
                                                                                ÿÿ£ÿ¢
 EH8B:8CC
111 !1"#$5%0&'(2&&'25)2*+5+45                                                         510
01213435                                      671869ÿ
                       Case MDL No. 3004 Document    ÿ ÿ
                                                  1-10    ÿ6
                                                         Filed      Page 2 of 65
                                                                  04/07/21
 ,-./ÿ1.-ÿ2-.3/4                                                  56756869:6;ÿ=>?.@ABÿ,CÿDEEFÿ
                                                                                GH66ÿI=JK6ÿLJ5ÿI;;5688Mÿ
                                                                                NOOPQRSTÿOPÿVSÿRPOWXSY
                                                                                2-//-Z[ÿ,Cÿ\3-//./ÿ
                                                                                GH66ÿI=JK6ÿLJ5ÿI;;5688Mÿ
                                                                                NOOPQRSTÿOPÿVSÿRPOWXSY
                                                                                ]E3ÿ^Cÿ_E-3`./ÿ
                                                                                GH66ÿI=JK6ÿLJ5ÿI;;5688Mÿ
                                                                                NOOPQRSTÿOPÿVSÿRPOWXSY
                                                                                a.Z3Abcÿ^FF-/ÿdeffÿ
                                                                                GH66ÿI=JK6ÿLJ5ÿI;;5688Mÿ
                                                                                NOOPQRSTÿOPÿVSÿRPOWXSY
 ghÿ
 ?-f-/B./Z
 ij/k-/Z.ÿl3Emÿa3EZ-bZAE/ÿddl
 ?-f-/B./Z
 ij/k-/Z.ÿ^n
 ?-f-/B./Z
 l[-@3E/ÿoCiC^Cpÿq/bC
  ?.Z-ÿrAF-B s ?Ebc-Zÿ]-tZ
  uvwxywyuyx xÿz{|}~ÿHz ÿÿ ~ ÿÿ{zhÿhÿz{|}~ÿII98:ÿz6K5J9
               hHhhÿ9hÿH>969:Iÿz5J7ÿ}5J:6:J9ÿ~~zÿH>969:IÿÿGÿ9ÿL66ÿÿuyÿ5667:
               9=65ÿuyxhMÿL6;ÿ=>ÿ|I6ÿJ867ÿ6I598ÿ6I9ÿI6ÿ6I598hÿG::I69:8
               ÿxÿzKÿzJK65ÿH66:MG~LLÿ}I:5Mÿ|J;L6;ÿJ9ÿvwxywyuyxÿG8vMhÿ|J;L6;ÿJ9
               vwxwyuyxÿG8vMhÿG9:656;ÿuvwxywyuyxM
  uvwxywyuyx yÿ|{{ÿ:Jÿ776I5ÿ}5JÿIÿg6ÿ=>ÿ::J596>ÿ}I:5ÿ69ÿ~LLÿyuuÿL66ÿ7I;5667:
               9=65ÿuyuÿ=>ÿJ9ÿ=6ILÿJLÿ6I9ÿI6ÿ6I598ÿI9;ÿ|I6ÿJ867ÿ6I598hÿG~LL
               }I:5Mÿ|J;L6;ÿJ9ÿvwxwyuyxÿG8vMhÿG9:656;ÿuvwxywyuyxM
  uvwxvwyuyx vÿz{H w{z{H ÿ{ÿhHhÿ|H ÿ ÿÿ86I6;ÿ769;9ÿ5667:
               L5JÿIÿ7I5:68hÿG~LLÿ}I:5MÿG9:656;ÿuvwxvwyuyxM
  uvwxwyuyx ÿz{|}~ÿII98:ÿÿ6L69;I9:8ÿL6;ÿ=>ÿÿ}I9:LL8hG~LLÿ}I:5MÿG9:656;
               uvwxwyuyxM
  uvwxwyuyx ÿ{z ÿ{ÿ~ÿHH| ÿ{ÿÿhHhÿ|H ÿ ÿ8ÿI86ÿI8
               =669ÿ5I9;J>ÿI8896;ÿ:Jÿ9:6;ÿH:I:68ÿ|I8:5I:6ÿ;6ÿ6J9IÿhÿI>ÿ758I9:ÿ:J
               ;98:5I:K6ÿ{5;65ÿJhÿyhÿ6ÿ7I5:68ÿI56ÿI;K86;ÿ:I:ÿ:65ÿJ9869:ÿ8ÿ5656;ÿLÿ:6
               I8896;ÿ|I8:5I:6ÿ;6ÿ8ÿ:JÿJ9;:ÿIÿL5:65ÿ75J66;98ÿ9ÿ:6ÿI86ÿ9;9ÿ:5I
               I9;ÿL9Iÿ69:5>ÿJLÿ;69:ÿ758I9:ÿ:JÿyÿhHhzhÿvGMÿI9;ÿ6;65Iÿ6ÿJLÿzK
               }5J6;56ÿvhÿ8ÿ86:ÿLJ5:ÿ9ÿ;98:5I:K6ÿ{5;65ÿJhÿyÿ6Iÿ7I5:>ÿÿ=6ÿ5656;ÿ:J
               L6ÿIÿJ:6ÿI9;ÿzJ9869:ÿ:Jÿ}5J66;ÿ¡6LJ56ÿIÿ|I8:5I:6ÿ;6ÿ58;:J9ÿLJ5
               9;I:9ÿJ9869:ÿJ5ÿ9J9J9869:ÿ:Jÿ:6ÿ58;:J9ÿJLÿ:6ÿI8896;ÿ|I8:5I:6ÿ;6hÿLÿI
               7I5:68ÿ;Jÿ9J:ÿJ9869:ÿ:Jÿ:6ÿ|I8:5I:6ÿ;6¢8ÿ58;:J9ÿ:6ÿI86ÿÿ=6ÿ5I9;J>
111 !1"#$5%0&'(2&&'25)2*+5+45                                            310
01213435                                      671869ÿ
                       Case MDL No. 3004 Document    ÿ ÿ
                                                  1-10    ÿ6
                                                         Filed      Page 3 of 65
                                                                  04/07/21
                        ,--./012ÿ45ÿ,ÿ2.-46.74ÿ892/1ÿ:56ÿ,;;ÿ:964<16ÿ=657112.0/-ÿ,02ÿ4<1ÿ=,64.1-ÿ7,0054ÿ;,416ÿ750-104
                        45ÿ61,--./0>104ÿ5:ÿ4<1ÿ7,-1ÿ45ÿ,ÿ>,/.-46,41ÿ892/1?ÿ@<1ÿ=,64.1-ÿ,61ÿ:964<16ÿ,2A.-12ÿ4<,4ÿ4<1B
                        ,61ÿ:611ÿ45ÿC.4<<5;2ÿ750-104ÿC.4<594ÿ,2A16-1ÿ-9D-4,04.A1ÿ750-1E91071-?ÿF.4<.0ÿGHÿ2,B-ÿ5:
                        4<.-ÿI54.71Jÿ4<1ÿ:5;;5C.0/ÿ=,64Bÿ56ÿ=,64.1-ÿ>9-4ÿ:.;1ÿ4<1ÿ,44,7<12ÿ:56>ÿ.02.7,4.0/ÿ750-104ÿ45
                        =657112ÿD1:561ÿ4<1ÿ,--./012ÿK,/.-46,41ÿL92/1ÿ56ÿ,0ÿ,::.6>,4.A1ÿ217;.0,4.50ÿ45ÿ750-104M
                        L1,0ÿN,1ÿO1,60-JÿK.7<,1;ÿL5-1=<ÿO1,60-?ÿPÿ;.0Qÿ61/,62.0/ÿ4<1ÿ>,/.-46,41ÿ892/1-ÿ.0ÿ4<.-
                        2.-46.74ÿ.-ÿ,44,7<12ÿ:56ÿB596ÿ750A10.1071M
                        <44=MRRCCC?.;-2?9-75964-?/5AR2579>104-RS101:.4-5:T50-104?=2:?ÿP;;ÿ:94961ÿ2579>104-
                        >9-4ÿD1,6ÿ7,-1ÿ09>D16ÿUMGHVTWVGXYVNLZ?ÿN1:16ÿ45ÿT.A.;RN1>5A,;ÿT,-1ÿ[6571--.0/
                        N1E9.61>104-Jÿ:5902ÿ50ÿ4<1ÿ\]^ZÿC1D-.41Jÿ:56ÿ:964<16ÿ-16A.71ÿ.0:56>,4.50?ÿT50-104ÿ291ÿDB
                        _R̀RGaGHÿbQ;-Uc@d\^ÿ@ef@ÿeI@Ngÿ\^ÿPIÿhNZeNÿhiÿ@deÿThjN@?ÿIhÿijN@deN
                        ZhTjKeI@P@\hIÿF\]]ÿSeÿKP\]eZ?ÿbe041612MÿaURH`RGaGHc
  aURH`RGaGH          kÿIh@\Teÿ^@N\O\Ilÿe]eT@NhI\TP]]gÿi\]eZÿZhTjKeI@^ÿ-46.Q.0/ÿHÿT5>=;,.04J
                        :.;12ÿDBÿK.7<,1;ÿL5-1=<ÿO1,60-JÿL1,0ÿN,1ÿO1,60-?ÿ]5/.0ÿ9-12ÿ,02ÿ-./0,4961ÿ25ÿ054ÿ>,47<?
                        P445601Bÿ]9::ÿ.-ÿ054ÿ,2>.4412ÿ45ÿ=6,74.71ÿ.0ÿ596ÿT5964?bQ;-Uc@d\^ÿ@ef@ÿeI@Ngÿ\^ÿPI
                        hNZeNÿhiÿ@deÿThjN@?ÿIhÿijN@deNÿZhTjKeI@P@\hIÿF\]]ÿSeÿKP\]eZ?
                        be041612MÿaURH`RGaGHc
  aURH`RGaGH          XÿIh@\TeÿhiÿKhZ\i\TP@\hIÿ61ÿGÿK54.50ÿ45ÿP==1,6ÿ[65ÿd,7ÿW.71ÿ:.;12ÿDBÿK.7<,1;
                        L5-1=<ÿO1,60-JÿL1,0ÿN,1ÿO1,60-JÿHÿT5>=;,.04Jÿ:.;12ÿDBÿK.7<,1;ÿL5-1=<ÿO1,60-JÿL1,0ÿN,1
                        O1,60-?ÿ@1m4ÿ1046.1-ÿ>52.:.12ÿ45ÿ750:56>ÿC.4<ÿ10416.0/ÿ5:ÿ=,64.1-ÿ054ÿ.0ÿ7,=-?ÿI5ÿ:964<16
                        ,74.50ÿ.-ÿ61E9.612ÿDBÿ4<1ÿ:.;16ÿ.0ÿ61;,4.50ÿ45ÿ4<.-ÿ054.:.7,4.50?ÿbQ;-Uc@d\^ÿ@ef@ÿeI@Ngÿ\^
                        PIÿhNZeNÿhiÿ@deÿThjN@?ÿIhÿijN@deNÿZhTjKeI@P@\hIÿF\]]ÿSeÿKP\]eZ?
                        be041612MÿaURH`RGaGHc
  aURH`RGaGH          YÿhNZeNÿ/6,04.0/ÿGÿK54.50ÿ45ÿP==1,6ÿ[65ÿd,7ÿW.71ÿ5:ÿP445601Bÿ[,46.7QÿP;;10ÿ]9::ÿ50
                        D1<,;:ÿ5:ÿ[;,.04.::-ÿK.7<,1;ÿL5-1=<ÿO1,60-ÿ,02ÿL1,0ÿN,1ÿO1,60-?ÿbQ;-Uc@d\^ÿ@ef@
                        eI@Ngÿ\^ÿPIÿhNZeNÿhiÿ@deÿThjN@?ÿIhÿijN@deNÿZhTjKeI@P@\hIÿF\]]
                        SeÿKP\]eZ?ÿbe041612MÿaURH`RGaGHc
  aURHkRGaGH          nÿIh@\Teÿ@eNK\IP@\IlÿLjZleÿP^^\lIKeI@Mÿ[96-9,04ÿ45ÿP2>.0.-46,4.A1ÿh6216ÿI5?
                        G`XJÿ,02ÿ,ÿ61E91-4ÿ:56ÿ61,--./0>104ÿ<,A.0/ÿD110ÿ6171.A12Jÿ4<.-ÿ7,-1Jÿ.0ÿ.4-ÿ104.614BJÿ.-
                        <161DBÿ61,--./012ÿ45ÿT<.1:ÿL92/1ÿI,07BÿL?ÿN5-10-410/1;ÿ:56ÿ:964<16ÿ=657112.0/-?
                        K,/.-46,41ÿL92/1ÿN150,ÿL?ÿZ,;Bÿ05ÿ;50/16ÿ,--./012ÿ45ÿ4<1ÿ7,-1?ÿP;;ÿ:94961ÿ2579>104-ÿ>9-4
                        D1,6ÿ7,-1ÿ09>D16ÿGHV7AVGXYVILN?ÿb4D,c@d\^ÿ@ef@ÿeI@Ngÿ\^ÿPIÿhNZeNÿhiÿ@de
                        ThjN@?ÿIhÿijN@deNÿZhTjKeI@P@\hIÿF\]]ÿSeÿKP\]eZ?ÿbe041612M
                        aURHkRGaGHc
  aURHXRGaGH         HaÿIh@\Teÿ5:ÿP==1,6,071ÿDBÿ@56ÿP?ÿd516>,0ÿ50ÿD1<,;:ÿ5:ÿL1,0ÿN,1ÿO1,60-JÿK.7<,1;
                        L5-1=<ÿO1,60-ÿbd516>,0Jÿ@56cÿbe041612MÿaURHXRGaGHc
  aURHXRGaGH         HHÿIh@\Teÿ5:ÿP==1,6,071ÿDBÿO10014<ÿL?ÿS6100,0ÿ50ÿD1<,;:ÿ5:ÿL1,0ÿN,1ÿO1,60-JÿK.7<,1;
                        L5-1=<ÿO1,60-ÿbS6100,0JÿO10014<cÿbe041612MÿaURHXRGaGHc
  aURHXRGaGH         HGÿIh@\Teÿ5:ÿP==1,6,071ÿDBÿZ,A.2ÿL?ÿF55;ÿ50ÿD1<,;:ÿ5:ÿP;;ÿ[;,.04.::-ÿbF55;JÿZ,A.2c
                        be041612MÿaURHXRGaGHc
  aURHXRGaGH         HUÿ^9>>50-ÿN1E91-412?ÿb]9::Jÿ[,46.7Qcÿbe041612MÿaURHXRGaGHc
  aURHXRGaGH         H_ÿ^9>>50-ÿN1E91-412?ÿb]9::Jÿ[,46.7Qcÿbe041612MÿaURHXRGaGHc
  aURHXRGaGH         H`ÿ^9>>50-ÿN1E91-412?ÿb]9::Jÿ[,46.7Qcÿbe041612MÿaURHXRGaGHc
  aURHYRGaGH         HkÿIh@\TeÿNelPNZ\Ilÿi\]\Ilÿ61ÿHUÿ^9>>50-ÿN1E91-412JÿH_ÿ^9>>50-ÿN1E91-412JÿH`
                        ^9>>50-ÿN1E91-412?ÿ@<1ÿ-9D>.4412ÿ-9>>50-1-ÿ,61ÿ:.;;,D;1ÿ2579>104-?ÿi.;;,D;1
                        2579>104-ÿ-<59;2ÿD1ÿ750A16412ÿ45ÿ050V:.;;,D;1ÿ[ZiÿD1:561ÿ:.;.0/ÿ50ÿTKReTi?ÿ@<.-ÿ054.71
                        .-ÿ:56ÿ.0:56>,4.50,;ÿ=96=5-1-ÿ,02ÿ4<161:561ÿ05ÿ,74.50ÿ.-ÿ61E9.612?b4D,c@d\^ÿ@ef@ÿeI@Ng
111 !1"#$5%0&'(2&&'25)2*+5+45                                                   )10
01213435                                      671869ÿ
                       Case MDL No. 3004 Document    ÿ ÿ
                                                  1-10    ÿ6
                                                         Filed      Page 4 of 65
                                                                  04/07/21
                ,-ÿ/0ÿ12342ÿ15ÿ674ÿ81926:ÿ01ÿ5926742ÿ3189;406/6,10ÿ<,==ÿ>4
                ;/,=43:ÿ?4@ABCBDEÿFGHIJHKFKIL
  FGHIJHKFKI IMÿ-NOOP@Qÿ,QQNBDÿRQÿAPÿ8SBTCP@ÿ9:-:/:Uÿ,@V:Uÿ-W@XB@ARÿ/YUÿ-W@XB@ARÿ8CPZÿ[CPABVA\P@
                ==8:ÿ1C\X\@R]QÿOR\]BDÿAPÿ/AAPC@BWÿ[RAC\V^ÿ=N__:ÿ?ÀRLÿ?4@ABCBDEÿFGHIJHKFKIL
  FaHFbHKFKI IJÿ-9;;10-ÿ2BANC@BDÿ4cBVNABDÿ̀Wÿ;\VSRB]ÿdPQBZSÿeBRC@QUÿdBR@ÿ2RBÿeBRC@Q:ÿ8SBTCP@
                9:-:/:Uÿ,@V:ÿQBCTBDÿP@ÿGHKKHKFKIUÿR@QfBCÿDNBÿaHIKHKFKI:ÿ?=N__Uÿ[RAC\V^Lÿ?4@ABCBDE
                FaHFbHKFKIL
  FaHFbHKFKI Igÿ-9;;10-ÿ2BANC@BDÿ4cBVNABDÿ̀Wÿ;\VSRB]ÿdPQBZSÿeBRC@QUÿdBR@ÿ2RBÿeBRC@Q:ÿ-W@XB@AR
                8CPZÿ[CPABVA\P@ÿ==8ÿQBCTBDÿP@ÿGHKGHKFKIUÿR@QfBCÿDNBÿaHIGHKFKI:ÿ?=N__Uÿ[RAC\V^Lÿ?4@ABCBDE
                FaHFbHKFKIL

                                                   hijklÿnopqrsoÿjotuop
                                                       vpwtxwsurytÿlosorzu
                                                      FaHFMHKFKIÿIKEF{EIM
                                hijkl ZRAC\V^]N__Ea{bgKaIEFjrotuÿjyo~
                                |y}rt~
                                oxsprzuryt~ 3PV^BAÿ2BZPCA n      owps    GEKIVTFFKMJ
                                                                 jpruoprw~ 0d2
                                rwo G                        jyxu~     F:GF
                                hw}ox~




111 !1"#$5%0&'(2&&'25)2*+5+45                                       010
        Case Case
             3:21-cv-00278
                  MDL No. 3004
                           Document
                               Document
                                    4 Filed
                                         1-10
                                            03/15/21
                                               Filed 04/07/21
                                                      Page 1 ofPage
                                                                61 Page
                                                                    5 of 65ID #65



                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF ILLINOIS

MICHAEL JOSEPH KEARNS
and JEAN RAE KEARNS,
Plaintiffs,

v.                                                            Case No. 3:21-cv-00278

SYNGENTA CROP PROTECTION LLC,                                 JURY TRIAL DEMANDED
SYNGENTA AG, and CHEVRON U.S.A.,
INC.,
Defendants.


                                               COMPLAINT

           Plaintiffs MICHAEL JOSEPH KEARNS and JEAN RAE KEARNS, complaining of

    Defendants SYNGENTA CROP PROTECTION LLC, SYNGENTA AG, and CHEVRON U.S.A.

    INC., file this Complaint, and would respectfully show as follows:

                                      I. SUMMARY OF THE CASE

           1.      Paraquat is a synthetic chemical compound 1 that since the mid-1960s has been

    developed, registered, manufactured, distributed, sold for use, and used as an active ingredient in

    herbicide products (“paraquat”) developed, registered, formulated, distributed, and sold for use in

    the United States, including the State of Illinois.

           2.      Defendants are companies and successors-in-interest to companies that

    manufactured, distributed, and sold paraquat for use in Illinois, acted in concert with others who

    manufactured, distributed, and sold paraquat for use in Illinois, sold and used paraquat in Illinois,

    or owned property in Illinois where paraquat was used.

           3.      Plaintiffs bring this suit against Defendants to recover damages for personal injuries

    and losses of support, society, and consortium resulting from Plaintiff Michael Joseph Kearns’s

    exposure to paraquat over many years at various places in Illinois and Wisconsin.


1
       Paraquat dichloride (EPA Pesticide Chemical Code 061601) or paraquat methosulfate (EPA Pesticide
Chemical Code 061602).
    Case Case
         3:21-cv-00278
              MDL No. 3004
                       Document
                           Document
                                4 Filed
                                     1-10
                                        03/15/21
                                           Filed 04/07/21
                                                  Page 2 ofPage
                                                            61 Page
                                                                6 of 65ID #66




                                            II. PARTIES

        A. Plaintiffs

        4.      Plaintiff Michael Joseph Kearns is a citizen and resident of the State of Texas who

suffers from Parkinson’s disease (“PD”) caused by exposure to paraquat at various places within

the State of Illinois and the State of Wisconsin. Plaintiff Jean Rae Kearns is a citizen and resident

of the State of Texas and the spouse of Plaintiff Michael Joseph Kearns.

        B. Defendants

        5.      Defendant Syngenta Crop Protection LLC (“SCPLLC”) is a Delaware company

with its principal place of business in Greensboro, North Carolina. SCPLLC is a wholly owned

subsidiary of Defendant Syngenta AG.

        6.      Defendant Syngenta AG (“SAG”) is a foreign corporation with its principal place

of business in Basel, Switzerland.

        7.      Defendant Chevron U.S.A., Inc. (“CUSA”) is a Pennsylvania corporation with its

principal place of business in San Ramon, California.

                               III. JURISDICTION AND VENUE

        8.      This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1332

because there is complete diversity of the plaintiffs and the defendants and the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

        9.      This Court has personal jurisdiction over each defendant because a state court in

the State of Illinois would have such jurisdiction under 735 ILCS 5/2-209.

        10.     Venue is proper in this district under 28 U.S.C. §1391(b) because a substantial part

of the events or omissions giving rise to the claim occurred in this district in that Plaintiffs’ claims

and injuries arise from Plaintiff Michael Joseph Kearns’s exposure to and use of paraquat in this




                                                   2
    Case Case
         3:21-cv-00278
              MDL No. 3004
                       Document
                           Document
                                4 Filed
                                     1-10
                                        03/15/21
                                           Filed 04/07/21
                                                  Page 3 ofPage
                                                            61 Page
                                                                7 of 65ID #67




district, which was distributed and sold for use in this district, actually purchased or purchased for

use in this district, and being used in this district when the exposures causing Plaintiffs’ injuries

and damages occurred.

              IV. ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

       A. Defendants and their predecessors.

               1. Syngenta Crop Protection LLC and Syngenta AG

       11.     In 1926, four British chemical companies merged to create the British company

that then was known as Imperial Chemical Industries Ltd. and ultimately was known as Imperial

Chemical Industries PLC (“ICI”).

       12.     In or about 1971, ICI created or acquired a wholly owned U.S. subsidiary organized

under the laws of the State of Delaware, which at various times was known as Atlas Chemical

Industries Inc., ICI North America Inc., ICI America Inc., and ICI United States Inc., and

ultimately was known as ICI Americas Inc. (collectively “ICI Americas”).

       13.     In or about 1992, ICI merged its pharmaceuticals, agrochemicals, and specialty

chemicals businesses, including the agrochemicals business it had operated at one time through a

wholly owned British subsidiary known as Plant Protection Ltd. and later as a division within ICI,

into a wholly owned British subsidiary known as ICI Bioscience Ltd.

       14.     In 1993, ICI demerged its pharmaceuticals, agrochemicals, and specialty chemicals

businesses, from which it created the Zeneca Group, with the British company Zeneca Group PLC

as its ultimate parent company.

       15.     As a result of ICI’s demerger and creation of the Zeneca Group, ICI Bioscience

Ltd. was demerged from ICI and merged into, renamed, or continued its business under the same

or similar ownership and management as Zeneca Ltd., a wholly owned British subsidiary of




                                                  3
    Case Case
         3:21-cv-00278
              MDL No. 3004
                       Document
                           Document
                                4 Filed
                                     1-10
                                        03/15/21
                                           Filed 04/07/21
                                                  Page 4 ofPage
                                                            61 Page
                                                                8 of 65ID #68




Zeneca Group PLC.

       16.     Before ICI’s demerger and creation of the Zeneca Group, ICI had a Central

Toxicology Laboratory that performed and hired others to perform health and safety studies that

were submitted to the U.S. Department of Agriculture (“USDA”) and the U.S. Environmental

Protection Agency (“EPA”) to secure and maintain the registration of paraquat and other pesticides

for use in the United States.

       17.     As a result of ICI’s demerger and creation of the Zeneca Group, ICI’s Central

Toxicology Laboratory became Zeneca Ltd.’s Central Toxicology Laboratory.

       18.     After ICI’s demerger and creation of the Zeneca Group, Zeneca Ltd.’s Central

Toxicology Laboratory continued to perform and hire others to perform health and safety studies

that were submitted to EPA to secure and maintain the registration of paraquat and other pesticides

for use in the United States.

       19.     As a result of ICI’s demerger and creation of the Zeneca Group, ICI Americas was

demerged from ICI and merged into, renamed, or continued its business under the same or similar

ownership and management as Zeneca, Inc. (“Zeneca”), a wholly owned subsidiary of Zeneca

Group PLC organized under the laws of the State of Delaware.

       20.     In 1996, the Swiss pharmaceutical and chemical companies Ciba-Geigy Ltd. and

Sandoz AG merged to create the Novartis Group, with the Swiss company Novartis AG as the

ultimate parent company.

       21.     As a result of the merger that created the Novartis Group, Ciba-Geigy Corporation,

a wholly owned subsidiary of Ciba-Geigy Ltd. organized under the laws of the State of New York,

was merged into or continued its business under the same or similar ownership and management

as Novartis Crop Protection, Inc. (“NCPI”), a wholly owned subsidiary of Novartis AG organized




                                                4
    Case Case
         3:21-cv-00278
              MDL No. 3004
                       Document
                           Document
                                4 Filed
                                     1-10
                                        03/15/21
                                           Filed 04/07/21
                                                  Page 5 ofPage
                                                            61 Page
                                                                9 of 65ID #69




under the laws of the State of Delaware.

       22.     In 1999, the Swedish pharmaceutical company Astra AB merged with Zeneca

Group PLC to create the British company AstraZeneca PLC, of which Zeneca Ltd. and Zeneca

were wholly owned subsidiaries.

       23.     In 2000, Novartis AG and AstraZeneca PLC spun off and merged the Novartis

Group’s crop protection and seeds businesses and AstraZeneca’s agrochemicals business to create

the Syngenta Group, a global group of companies focused solely on agribusiness, with Defendant

Syngenta AG (“SAG”) as the ultimate parent company.

       24.     As a result of the Novartis/AstraZeneca spinoff and merger that created the

Syngenta Group, Zeneca Ltd. was merged into, renamed, or continued its business under the same

or similar ownership and management as Syngenta Ltd., a wholly owned British subsidiary of

SAG.

       25.     As a result of the Novartis/AstraZeneca spinoff and merger that created the

Syngenta Group, Zeneca Ltd.’s Central Toxicology Laboratory became Syngenta Ltd.’s Central

Toxicology Laboratory.

       26.     Since the Novartis/AstraZeneca spinoff and merger that created the Syngenta

Group, Syngenta Ltd.’s Central Toxicology Laboratory has continued to perform and hire others

to perform health and safety studies for submission to the EPA to secure and maintain the

registration of paraquat and other pesticides for use in the United States.

       27.     As a result of the Novartis/AstraZeneca spinoff and merger that created the

Syngenta Group, NCPI and Zeneca were merged into and renamed, or continued to do their

business under the same or similar ownership and management, as Syngenta Crop Protection, Inc.

(“SCPI”), a wholly owned subsidiary of SAG organized under the laws of the State of Delaware.




                                                  5
       CaseCase
            3:21-cv-00278
                 MDL No. 3004
                           Document
                               Document
                                    4 Filed
                                        1-1003/15/21
                                              Filed 04/07/21
                                                      Page 6 of
                                                             Page
                                                                61 10
                                                                   Page
                                                                      of 65
                                                                          ID #70




         28.   In 2010, SCPI was converted into Defendant Syngenta Crop Protection LLC

(“SCPLLC”), a wholly owned subsidiary of SAG organized and existing under the laws of the

State of Delaware with its principal place of business in Greensboro, North Carolina.

         29.   SAG is a successor in interest to the crop-protection business of its corporate

predecessor Novartis AG.

         30.   SAG is a successor in interest to the crop-protection business of its corporate

predecessor AstraZeneca PLC.

         31.   SAG is a successor in interest to the crop-protection business of its corporate

predecessor Zeneca Group PLC.

         32.   SAG is a successor in interest to the crop-protection business of its corporate

predecessor Imperial Chemical Industries PLC, previously known as Imperial Chemical Industries

Ltd.

         33.   SAG is a successor in interest to the crop-protection business of its corporate

predecessor ICI Bioscience Ltd.

         34.   SAG is a successor in interest to the crop-protection business of its corporate

predecessor Plant Protection Ltd.

         35.   SCPLLC is a successor in interest to the crop-protection business of its corporate

predecessor SCPI.

         36.   SCPLLC is a successor in interest to the crop-protection business of its corporate

predecessor NCPI.

         37.   SCPLLC is a successor in interest to the crop-protection business of its corporate

predecessor Ciba-Geigy Corporation.

         38.   SCPLLC is a successor in interest to the crop-protection business of its corporate




                                                6
    CaseCase
         3:21-cv-00278
              MDL No. 3004
                        Document
                            Document
                                 4 Filed
                                     1-1003/15/21
                                           Filed 04/07/21
                                                   Page 7 of
                                                          Page
                                                             61 11
                                                                Page
                                                                   of 65
                                                                       ID #71




predecessor Zeneca Inc.

       39.     SCPLLC is a successor by merger or continuation of business to its corporate

predecessor ICI Americas Inc., previously known as Atlas Chemical Industries Inc., ICI North

America Inc., ICI America Inc., and ICI United States Inc.

       40.     SCPLLC is registered to do business in the State of Illinois, with its registered office

in Cook County, Illinois.

       41.     SCPLLC does substantial business in the State of Illinois, including St. Clair

County, Illinois, including the following:

       a. markets, advertises, distributes, sells, and delivers paraquat and other pesticides to
          distributors, dealers, applicators, and farmers in the State of Illinois, including St. Clair
          County, Illinois;

       b. secures and maintains the registration of paraquat and other pesticides with the EPA
          and the Illinois Department of Agriculture to enable itself and others to manufacture,
          distribute, sell, and use these products in the State of Illinois, including St. Clair
          County, Illinois; and

       c. performs, hires others to perform, and funds or otherwise sponsors or otherwise funds
          the testing of pesticides in the State of Illinois, including St. Clair County, Illinois.

       42.     SAG is a foreign corporation organized and existing under the laws of Switzerland,

with its principal place of business in Basel, Switzerland.

       43.     SAG is a holding company that owns stock or other ownership interests, either

directly or indirectly, in other Syngenta Group companies, including SCPLLC.

       44.     SAG is a management holding company.

       45.     Syngenta Crop Protection AG (“SCPAG”), a Swiss corporation with its principal

place of business in Basel, Switzerland, is one of SAG’s direct, wholly owned subsidiaries.

       46.     SCPAG employs the global operational managers of production, distribution, and

marketing for the Syngenta Group’s Crop Protection (“CP”) and Seeds Divisions.




                                                  7
    CaseCase
         3:21-cv-00278
              MDL No. 3004
                        Document
                            Document
                                 4 Filed
                                     1-1003/15/21
                                           Filed 04/07/21
                                                   Page 8 of
                                                          Page
                                                             61 12
                                                                Page
                                                                   of 65
                                                                       ID #72




         47.    The Syngenta Group’s CP and Seeds Divisions are the business units through which

SAG manages its CP and Seeds product lines.

         48.    The Syngenta Group’s CP and Seeds Divisions are not and have never been

corporations or other legal entities.

         49.    SCP AG directly and wholly owns Syngenta International AG (“SIAG”).

         50.    SIAG is the “nerve center” through which SAG manages the entire Syngenta

Group.

         51.    SIAG employs the “Heads” of the Syngenta Group’s CP and Seeds Divisions.

         52.    SIAG also employs the “Heads” and senior staff of various global functions of the

Syngenta Group, including Human Resources, Corporate Affairs, Global Operations, Research

and Development, Legal and Taxes, and Finance.

         53.    Virtually all of the Syngenta Group’s global “Heads” and their senior staff are

housed in the same office space in Basel, Switzerland.

         54.    SAG is the indirect parent of SCPLLC through multiple layers of corporate

ownership:

         a. SAG directly and wholly owns Syngenta Participations AG;

         b. Syngenta Participations AG directly and wholly owns Seeds JV C.V.;

         c. Seeds JV C.V. directly and wholly owns Syngenta Corporation;

         d. Syngenta Corporation directly and wholly owns Syngenta Seeds, LLC;

         e. Syngenta Seeds, LLC directly and wholly owns SCPLLC.

         55.    Before SCPI was converted to SCPLLC, it was incorporated in Delaware, had its

principal place of business in North Carolina, and had its own board of directors.

         56.    SCPI’s sales accounted for more than 47% of the sales for the entire Syngenta




                                                8
    CaseCase
         3:21-cv-00278
              MDL No. 3004
                        Document
                            Document
                                 4 Filed
                                     1-1003/15/21
                                           Filed 04/07/21
                                                   Page 9 of
                                                          Page
                                                             61 13
                                                                Page
                                                                   of 65
                                                                       ID #73




Group in 2019.

       57.     SAG has purposefully organized the Syngenta Group, including SCPLLC, in such

a way as to attempt to evade the authority of courts in jurisdictions in which it does substantial

business.

       58.     Although the formal legal structure of the Syngenta Group is designed to suggest

otherwise, SAG in fact exercises an unusually high degree of control over its country-specific

business units, including SCPLLC, through a “matrix management’’ system of functional

reporting to global “Product Heads” in charge of the Syngenta Group’s unincorporated Crop

Protection and Seeds Divisions, and to global “Functional Heads” in charge of human resources,

corporate affairs, global operations, research and development, legal and taxes, and finance.

       59.     The lines of authority and control within the Syngenta Group do not follow its

formal legal structure, but instead follow this global “functional” management structure.

       60.     SAG controls the actions of its far-flung subsidiaries, including SCPLLC, through

this global “functional” management structure.

       61.     SAG’s board of directors has established a Syngenta Executive Committee

(“SEC”), which is responsible for the active leadership and the operative management of the

Syngenta Group, including SPLLC.

       62.     The SEC consists of the CEO and various global Heads, which currently are:

       a. The Chief Executive Officer;

       b. Group General Counsel;

       c. The President of Global Crop Protection;

       d. The Chief Financial Officer;

       e. The President of Global Seeds; and




                                                 9
    Case Case
         3:21-cv-00278
              MDL No. 3004
                       Document
                           Document
                                4 Filed
                                     1-10
                                        03/15/21
                                           Filed 04/07/21
                                                  Page 10 Page
                                                          of 61 14
                                                                 Page
                                                                   of 65
                                                                       ID #74




       f. The Head of Human Resources;

       63.     SIAG employs all of the members of the Executive Committee.

       64.     Global Syngenta Group corporate policies require SAG subsidiaries, including

SPLLC, to operate under the direction and control of the SEC and other unincorporated global

management teams.

       65.     SAG’s board of directors meets five to six times a year.

       66.     In contrast, SCPI’s board of directors rarely met, either in person or by telephone,

and met only a handful of times over the last decade before SCPI became SCPLLC.

       67.     Most, if not all, of the SCPI board’s formal actions, including selecting and

removing SCPI officers, were taken by unanimous written consent pursuant to directions from the

SEC or other Syngenta Group global or regional managers that were delivered via e-mail to SCPI

board members.

       68.     Since SCPI became SCPLLC, decisions that are nominally made by the board or

managers of SCPLLC in fact continue to be directed by the SEC or other Syngenta Group global

or regional managers.

       69.     Similarly, Syngenta Seeds, Inc.’s board of directors appointed and removed SCPI

board members at the direction of the SEC or other Syngenta Group global or regional managers.

       70.     Since SCPI became SCPLLC, the appointment and removal of the manager(s) of

SCPLLC continues to be directed by the SEC or other Syngenta Group global or regional

managers.

       71.     The management structure of the Syngenta Group’s CP Division, of which

SCPLLC is a part, is not defined by legal, corporate relationships, but by functional reporting

relationships that disregard corporate boundaries.




                                                10
   Case Case
        3:21-cv-00278
             MDL No. 3004
                      Document
                          Document
                               4 Filed
                                    1-10
                                       03/15/21
                                          Filed 04/07/21
                                                 Page 11 Page
                                                         of 61 15
                                                                Page
                                                                  of 65
                                                                      ID #75




       72.    Atop the CP Division is the CP Leadership Team (or another body with a different

name but substantially the same composition and functions), which includes the President of

Global Crop Protection, the CP region Heads (including SCPLLC President Vern Hawkins), and

various global corporate function Heads.

       73.    The CP Leadership Team meets bi-monthly to develop strategy for new products,

markets, and operational efficiencies and to monitor performance of the Syngenta Group’s

worldwide CP business.

       74.    Under the CP Leadership Team are regional leadership teams, including the North

America Regional Leadership Team (or another body with a different name but substantially the

same composition and functions), which oversees the Syngenta Croup’s U.S. and Canadian CP

business (and when previously known as the NAFTA Regional Leadership Team, also oversaw

the Syngenta Group’s Mexican CP business).

       75.    The North America Regional Leadership Team is chaired by SCPLLC’s president

and includes employees of SCPLLC and the Syngenta Group’s Canadian CP company (and when

previously known as the NAFTA Regional Leadership Team, also included employees of the

Syngenta Group’s Mexican CP company).

       76.    The Syngenta Group’s U.S. and Canadian CP companies, including SCPLLC,

report to the North America Regional Leadership Team, which reports the CP Leadership Team,

which reports to the SEC, which reports to SAG’s board of directors.

       77.    Some members of the North America Regional Leadership Team, including some

SCPLLC employees, report or have in the past reported not to their nominal superiors within the

companies that employ them, but directly to the Syngenta Group’s global Heads.

       78.    Syngenta Group global Heads that supervise SCPLLC employees participate and




                                              11
   Case Case
        3:21-cv-00278
             MDL No. 3004
                      Document
                          Document
                               4 Filed
                                    1-10
                                       03/15/21
                                          Filed 04/07/21
                                                 Page 12 Page
                                                         of 61 16
                                                                Page
                                                                  of 65
                                                                      ID #76




have in the past participated in the performance reviews of these employees and in setting their

compensation.

       79.      The Syngenta Group’s functional reporting lines have resulted in employees of

companies, including SCPLLC, reporting to officers of remote parent companies, officers of

affiliates with no corporate relationship other than through SAG, or officers of subsidiary

companies.

       80.      SCPLLC performs its functions according to its role in the CP Division structure:

       a. CP Division development projects are proposed at the global level, ranked and funded
          at the global level after input from functional entities such as the CP Leadership Team
          and the North America Regional Leadership Team, and given final approval by the
          SEC;

       b. New CP products are developed by certain Syngenta Group companies or functional
          groups that manage and conduct research and development functions for the entire CP
          Division;

       c. These products are then tested by other Syngenta Group companies, including
          SCPLLC, under the direction and supervision of the SEC, the CP Leadership Team, or
          other Syngenta Group global managers;

       d. Syngenta Group companies, including SCPLLC, do not contract with or compensate
          each other for this testing;

       e. Rather, the cost of such testing is included in the testing companies’ operating budgets,
          which are established and approved by the Syngenta Group’s global product
          development managers and the SEC;

       f. If a product shows promise based on this testing and the potential markets for the
          product, either global or regional leaders (depending on whether the target market is
          global or regional), not individual Syngenta Group companies such as SCPLLC, decide
          whether to sell the product;

       g. Decisions to sell the product must be approved by the SEC;

       h. The products that are sold all bear the same Syngenta trademark and logo.

       81.      SCPLLC is subject to additional oversight and control by Syngenta Group global

managers through a system of “reserved powers” established by SAG and applicable to all



                                                12
   Case Case
        3:21-cv-00278
             MDL No. 3004
                      Document
                          Document
                               4 Filed
                                    1-10
                                       03/15/21
                                          Filed 04/07/21
                                                 Page 13 Page
                                                         of 61 17
                                                                Page
                                                                  of 65
                                                                      ID #77




Syngenta Group companies.

       82.     These “reserved powers” require Syngenta Croup companies to seek approval for

certain decisions from higher levels within the Syngenta Group’s functional reporting structure.

       83.     For example, although SAG permits Syngenta Croup companies to handle small

legal matters on their own, under the “reserved powers” system, SAG’s Board of Directors must

approve settlements of certain types of lawsuits against Syngenta Group companies, including

SCPLLC, if their value exceeds an amount specified in the “reserved powers.”

       84.     Similarly, the appointments of senior managers at SCPLLC must be approved by

higher levels than SCPLLC’s own management, board of directors, or even its direct legal owner.

       85.     Although SCPLLC takes the formal action necessary to appoint its own senior

managers, this formal action is in fact merely the rubber-stamping of decisions that have already

been made by the Syngenta Group’s global management.

       86.     Although SAG subsidiaries, including SCPLLC, pay lip service to legal formalities

that give the appearance of authority to act independently, in practice many of their acts are

directed or pre-approved by the Syngenta Group’s global management.

       87.     SAG and the global management of the Syngenta Group restrict the authority of

SCPLLC to act independently in areas including:

       a. Product development;

       b. Product testing (among other things, SAG and the global management of the Syngenta
          Group require SCPLLC to use Syngenta Ltd.’s Central Toxicology Laboratory to
          design, perform, or oversee product safety testing that SCPLLC submits to the EPA in
          support of the registrations of paraquat and other pesticides);

       c. Production;

       d. Marketing;

       e. Sales;



                                               13
   Case Case
        3:21-cv-00278
             MDL No. 3004
                      Document
                          Document
                               4 Filed
                                    1-10
                                       03/15/21
                                          Filed 04/07/21
                                                 Page 14 Page
                                                         of 61 18
                                                                Page
                                                                  of 65
                                                                      ID #78




       f. Human resources;

       g. Communications and public affairs;

       h. Corporate structure and ownership

       i. Asset sales and acquisitions

       j. Key appointments to boards, committees and management positions;

       k. Compensation packages;

       l. Training for high-level positions; and

       m. Finance (including day-to-day cash management) and tax.

       88.    Under the Syngenta Group’s functional management system, global managers

initiate, and the global Head of Human Resources oversees, international assignments and

compensation of managers employed by one Syngenta subsidiary to do temporary work for another

Syngenta subsidiary in another country. This international assignment program aims, in part, to

improve Syngenta Group-wide succession planning by developing corporate talent to make

employees fit for higher positions within the global Syngenta Group of companies.

       89.    Under this international assignment program, at the instance of Syngenta Group

global managers, SCPLLC officers and employees have been “seconded” to work at other SAG

subsidiaries, and officers and employees of other Syngenta Group subsidiaries have been

“seconded” to work at SCPLLC.

       90.    The Syngenta Group’s functional management system includes a central global

finance function—known as Syngenta Group Treasury—for the entire Syngenta Group.

       91.    The finances of all Syngenta Group companies are governed by a global treasury

policy that subordinates the financial interests of SAG’s subsidiaries, including SCPLLC, to the

interests of the Syngenta Group as a whole.



                                               14
    Case Case
         3:21-cv-00278
              MDL No. 3004
                       Document
                           Document
                                4 Filed
                                     1-10
                                        03/15/21
                                           Filed 04/07/21
                                                  Page 15 Page
                                                          of 61 19
                                                                 Page
                                                                   of 65
                                                                       ID #79




        92.     Under the Syngenta Group’s global treasury policy, Syngenta Group Treasury

controls daily cash sweeps from subsidiaries such as SCPLLC, holds the cash on account, and

lends it to other subsidiaries that need liquidity.

        93.     The Syngenta Group’s global treasury policy does not allow SAG subsidiaries such

as SCPLLC to seek or obtain financing from non-Syngenta entities without the approval of

Syngenta Group Treasury.

        94.     Syngenta Group Treasury also decides whether SCPLLC will issue a dividend or

distribution to its direct parent company, and how much that dividend will be.

        95.     SCPLLC’s board or management approves dividends and distributions mandated

by Syngenta Group Treasury without any meaningful deliberation.

        96.     In 2011, the U.S. District Court for the Southern District of Illinois held that SAG’s

unusually high degree of control over SCPLLC made SCPLLC the agent or alter ego of SAG and

therefore subjected SAG to jurisdiction in the State of Illinois. See City of Greenville, lll. v.

Syngenta Crop Protection, Inc., 830 F. Supp. 2d 550 (S.D. Ill. 2011).

        97.     SAG continues to exercise the unusually high degree of control over SCPLLC that

led the District Court to find in 2011 that SAG was subject to jurisdiction in the State of Illinois.

        98.     SAG, through its agent or alter ego, SCPLLC, does substantial business in the State

of Illinois, including St. Clair County, Illinois, in the ways previously alleged as to SCPLLC.

                2. Chevron

        99.     Chevron Chemical Company (“Chevron Chemical”) was a corporation organized

in 1928 under the laws of the State of Delaware.

        100.    In 1997, Chevron Chemical was merged into Chevron Chemical Company LLC

(“Chevron Chemical LLC”), a limited liability company organized under the laws of the State of




                                                  15
    Case Case
         3:21-cv-00278
              MDL No. 3004
                       Document
                           Document
                                4 Filed
                                     1-10
                                        03/15/21
                                           Filed 04/07/21
                                                  Page 16 Page
                                                          of 61 20
                                                                 Page
                                                                   of 65
                                                                       ID #80




Delaware.

       101.    In the mid-2000s, Chevron Chemical LLC was merged into or continued to operate

under the same or similar ownership and management as Chevron Phillips Chemical Company LP

(“CP Chemical”).

       102.    CP Chemical is a successor in interest to the crop-protection business of its

corporate predecessor Chevron Chemical LLC.

       103.    CP Chemical is a successor by merger or continuation of business to its corporate

predecessor Chevron Chemical.

       104.    Defendant Chevron U.S.A. Inc. (“Chevron USA”) is a corporation organized and

existing under the laws of the State of Pennsylvania, with its principal place of business in the

State of California.

       105.    Defendant Chevron USA is a successor in interest to the crop-protection business

of its corporate predecessor Chevron Chemical LLC.

       106.    Defendant Chevron USA is a successor in interest to the crop-protection business

of its corporate predecessor CP Chemical.

       107.    Chevron USA is registered to do business in Illinois, with the office of its registered

agent in Springfield, Illinois. 103. In the mid-2000s, Chevron USA entered into an agreement in

which it expressly assumed the liabilities of Chevron Chemical and Chevron Chemical LLC

arising from Chevron Chemical’s then-discontinued agrichemical business, which included the

design, registration, manufacture, formulation, packaging, labeling, distribution, marketing, and

sale of paraquat products in the United States as alleged in this Complaint.

       B. Paraquat manufacture, distribution, and sale

       108.    ICI, a legacy company of Syngenta, claims to have discovered the herbicidal




                                                 16
    Case Case
         3:21-cv-00278
              MDL No. 3004
                       Document
                           Document
                                4 Filed
                                     1-10
                                        03/15/21
                                           Filed 04/07/21
                                                  Page 17 Page
                                                          of 61 21
                                                                 Page
                                                                   of 65
                                                                       ID #81




properties of paraquat in 1955.

       109.    The leading manufacturer of paraquat is Syngenta, which (as ICI) developed the

active ingredient in paraquat in the early 1960s.

       110.    ICI produced the first commercial paraquat formulation and registered it in England

in 1962.

       111.    Paraquat was marketed in 1962 under the brand name Gramoxone.

       112.    Paraquat first became commercially available for use in the United States in 1964.

       113.    In or about 1964, ICI and Chevron Chemical entered into agreements regarding the

licensing and distribution of paraquat (“the ICI-Chevron Chemical Agreements”).

       114.    In or about 1971, ICI Americas became a party to the ICI-Chevron Chemical

Agreements on the same terms as ICI.

       115.    The ICI-Chevron Chemical Agreements were renewed or otherwise remained in

effect until about 1986.

       116.    In the ICI-Chevron Chemical Agreements, ICI and ICI Americas granted Chevron

Chemical a license to their patents and technical information to permit Chevron Chemical to

formulate or have formulated, use, and sell paraquat in the United States and to grant sub-licenses

to others to do so.

       117.    In the ICI-Chevron Chemical Agreements, Chevron Chemical granted ICI and ICI

Americas a license to its patents and technical information to permit ICI and ICI Americas to

formulate or have formulated, use, and sell paraquat throughout the world and to grant sub-licenses

to others to do so.

       118.    In the ICI-Chevron Chemical Agreements, ICI and ICI Americas and Chevron

Chemical agreed to exchange patent and technical information regarding paraquat.




                                                17
    Case Case
         3:21-cv-00278
              MDL No. 3004
                       Document
                           Document
                                4 Filed
                                     1-10
                                        03/15/21
                                           Filed 04/07/21
                                                  Page 18 Page
                                                          of 61 22
                                                                 Page
                                                                   of 65
                                                                       ID #82




          119.   In the ICI-Chevron Chemical Agreements, ICI and ICI Americas granted Chevron

Chemical exclusive rights to distribute and sell paraquat in the United States.

          120.   In the ICI-Chevron Chemical Agreements, ICI and ICI Americas granted Chevron

Chemical a license to distribute and sell paraquat in the U.S. under the ICI-trademarked brand

name Gramoxone.

          121.   ICI and ICI Americas and Chevron Chemical entered into the ICI-Chevron

Chemical Agreements to divide the worldwide market for paraquat between them.

          122.   Under the ICI-Chevron Chemical Agreements, Chevron Chemical distributed and

sold paraquat in the U.S. and ICI and ICI Americas distributed and sold paraquat outside the United

States.

          123.   Under the ICI-Chevron Chemical Agreements and related agreements, both ICI and

ICI Americas and Chevron Chemical distributed and sold paraquat under the ICI-trademarked

brand name Gramoxone.

          124.   Under the ICI-Chevron Chemical Agreements, ICI and ICI Americas and Chevron

Chemical exchanged patent and technical information regarding paraquat.

          125.   Under the ICI-Chevron Chemical Agreements, ICI and ICI Americas provided to

Chevron Chemical health and safety and efficacy studies performed or procured by ICI’s Central

Toxicology Laboratory, which Chevron Chemical then submitted to the USDA and the EPA to

secure and maintain the registration of paraquat for manufacture, formulation, distribution, and

sale for use in the United States.

          126.   Under the ICI-Chevron Chemical Agreements and related agreements, ICI and ICI

Americas manufactured and sold paraquat to Chevron Chemical that Chevron Chemical then

distributed and sold in the United States, including in Illinois, where Chevron Chemical registered




                                                18
    Case Case
         3:21-cv-00278
              MDL No. 3004
                       Document
                           Document
                                4 Filed
                                     1-10
                                        03/15/21
                                           Filed 04/07/21
                                                  Page 19 Page
                                                          of 61 23
                                                                 Page
                                                                   of 65
                                                                       ID #83




paraquat products with the Illinois Department of Agriculture and marketed, advertised, and

promoted them to Illinois distributors, dealers, applicators, and farmers.

       127.    Under the ICI-Chevron Chemical Agreements and related agreements, Chevron

Chemical distributed and sold paraquat in the United States under the ICI-trademarked brand name

Gramoxone and other names, including in Illinois, where Chevron Chemical registered such

products with the Illinois Department of Agriculture to enable them to be lawfully distributed,

sold, and used in Illinois, and marketed, advertised, and promoted them to Illinois distributors,

dealers, applicators, and farmers.

       128.    SAG and its corporate predecessors and others with whom they acted in concert

have manufactured, formulated, distributed, and sold paraquat for use in the United States from

about 1964 through the present, and at all relevant times intended or expected their paraquat

products to be distributed and sold in Illinois, where they registered such products with the Illinois

Department of Agriculture to enable them to be lawfully distributed, sold, and used in Illinois, and

marketed, advertised, and promoted them to Illinois distributors, dealers, applicators, and farmers.

       129.    SAC and its corporate predecessors and others with whom they acted in concert

have submitted health and safety and efficacy studies to the USDA and the EPA to support the

registration of paraquat for manufacture, formulation, distribution, and sale for use in the United

States from about 1964 through the present.

       130.    SCPLLC and its corporate predecessors and others with whom they acted in concert

have manufactured, formulated, distributed, and sold paraquat for use in the United States from

about 1971 through the present, and at all relevant times intended or expected their paraquat

products to be distributed and sold in Illinois, where they registered such products with the Illinois

Department of Agriculture to enable them to be lawfully distributed, sold, and used in Illinois, and




                                                 19
    Case Case
         3:21-cv-00278
              MDL No. 3004
                       Document
                           Document
                                4 Filed
                                     1-10
                                        03/15/21
                                           Filed 04/07/21
                                                  Page 20 Page
                                                          of 61 24
                                                                 Page
                                                                   of 65
                                                                       ID #84




marketed, advertised, and promoted them to Illinois distributors, dealers, applicators, and farmers.

        131.    SCPLLC and its corporate predecessors and others with whom they acted in concert

have submitted health and safety and efficacy studies to the EPA to support the registration of

paraquat for manufacture, formulation, distribution, and sale for use in the U.S. from about 1971

through the present.

        132.    Chevron Chemical manufactured, formulated, distributed, and sold paraquat for use

in the United States from about 1964 through at least 1986, acting in concert with ICI and ICI

Americas throughout this period, including in Illinois, where Chevron Chemical registered such

products with the Illinois Department of Agriculture to enable them to be lawfully distributed,

sold, and used in Illinois, and marketed, advertised, and promoted them to Illinois distributors,

dealers, applicators, and farmers.

        133.    Between approximately 1967 and 1974, Plaintiff Michael Joseph Kearns was

repeatedly exposed to and inhaled, ingested, or absorbed paraquat in the course of applying it to

fields as a crop duster.

        134.    Between approximately 1964 and 1969, Plaintiff Michael Joseph Kearns was

repeatedly exposed to and inhaled, ingested, or absorbed paraquat that was sprayed on farm fields

in the vicinity of Edgerton, Wisconsin.

        135.    Between approximately 1969 and 1981, Plaintiff Michael Joseph Kearns was

repeatedly exposed to and inhaled, ingested, or absorbed paraquat that was sprayed on farm fields

in the vicinity of Danville, Illinois.

        136.    Plaintiff Michael Joseph Kearns was diagnosed with PD in or about November 25,

2019.

        137.    No doctor or any other person told Plaintiff Michael Joseph Kearns before




                                                20
    Case Case
         3:21-cv-00278
              MDL No. 3004
                       Document
                           Document
                                4 Filed
                                     1-10
                                        03/15/21
                                           Filed 04/07/21
                                                  Page 21 Page
                                                          of 61 25
                                                                 Page
                                                                   of 65
                                                                       ID #85




November 25, 2019, that his Parkinson’s disease was or could have been caused by exposure to

paraquat.

       138.    Before November 25, 2019, Plaintiff Michael Joseph Kearns had never read or

heard of any articles in newspapers, scientific journals, or other publications that associated

Parkinson’s disease with paraquat.

       139.    Before November 25, 2019, Plaintiff Michael Joseph Kearns had never read or

heard of any lawsuit alleging that paraquat causes Parkinson’s disease.

       140.    At no time when using paraquat himself was Plaintiff Michael Joseph Kearns aware

that exposure to paraquat could cause any latent injury, including any neurological injury or

Parkinson’s disease, or that any precautions were necessary to prevent any latent injury that could

be caused by exposure to paraquat.

       141.    The paraquat to which Plaintiff Michael Joseph Kearns was exposed was sold and

used in Illinois and Wisconsin, and was manufactured, distributed, and on information and belief

sold by one or more of the Defendants and their corporate predecessors and others with whom they

acted in concert intending or expecting that it would be sold and used in Illinois and Wisconsin.

       142.    On information and belief, Plaintiff Michael Joseph Kearns was exposed to

paraquat manufactured, distributed, and sold at different times as to each Defendant, its corporate

predecessors, and others with whom they acted in concert, and not necessarily throughout the

entire period of his exposure as to any particular Defendant, its corporate predecessors, and others

with whom they acted in concert.

       143.    On information and belief, Plaintiff Michael Joseph Kearns was exposed to

paraquat that was sold and used in Illinois and Wisconsin, and was manufactured, distributed, and

sold by SCPLLC, its corporate predecessors, and others with whom they acted in concert,




                                                21
    Case Case
         3:21-cv-00278
              MDL No. 3004
                       Document
                           Document
                                4 Filed
                                     1-10
                                        03/15/21
                                           Filed 04/07/21
                                                  Page 22 Page
                                                          of 61 26
                                                                 Page
                                                                   of 65
                                                                       ID #86




including Chevron Chemical, intending or expecting that it would be sold and used in Illinois and

Wisconsin.

       144.    On information and belief, Plaintiff Michael Joseph Kearns was exposed to

paraquat that was sold and used in Illinois and Wisconsin, and was manufactured, distributed, and

sold by SAG, its corporate predecessors, and others with whom they acted in concert, including

Chevron Chemical, intending or expecting that it would be sold and used in Illinois and Wisconsin.

       145.    On information and belief, Plaintiff Michael Joseph Kearns was exposed to

paraquat that was sold and used in Illinois and Wisconsin, and was manufactured, distributed, and

sold by Chevron Chemical, acting in concert with ICI and ICI Americas, intending or expecting

that it would be sold and used in Illinois and Wisconsin.

       C. Paraquat use

       146.    Since 1964, paraquat has been used in the United States to kill broadleaf weeds and

grasses before the planting or emergence of more than 100 field, fruit, vegetable, and plantation

crops, to control weeds in orchards, and to desiccate (dry) plants before harvest. At all relevant

times, the use of Defendants’ paraquat for these purposes was intended or directed by or reasonably

foreseeable to, and was known to or foreseen by, Defendants.

       147.    At all relevant times, where paraquat was used, it was commonly used multiple

times per year on the same land, particularly when used to control weeds in orchards or on farms

with multiple crops planted on the same land within a single growing season or year, and such use

was as intended or directed or reasonably foreseeable. The use of Defendants’ paraquat for these

purposes was intended or directed by or reasonably foreseeable to, and was known to or foreseen

by, Defendants.

       148.    At all relevant times, paraquat manufactured, distributed, sold, and sprayed or




                                                22
    Case Case
         3:21-cv-00278
              MDL No. 3004
                       Document
                           Document
                                4 Filed
                                     1-10
                                        03/15/21
                                           Filed 04/07/21
                                                  Page 23 Page
                                                          of 61 27
                                                                 Page
                                                                   of 65
                                                                       ID #87




caused to be sprayed by Defendants, Defendants’ corporate predecessors, and others with whom

they acted in concert was typically sold to end-users in the form of liquid concentrates (and less

commonly in the form of granular solids) designed to be diluted with water before or after loading

it into the tank of a sprayer and applied by spraying it onto target weeds.

        149.    At all relevant times, concentrates containing paraquat manufactured, distributed,

sold, and sprayed or caused to be sprayed by Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert typically were formulated with one or more “surfactants”

to increase the ability of the herbicide to stay in contact with the leaf, penetrate the leaf’s waxy

surface, and enter into plant cells, and the accompanying instructions typically told end-users to

add a surfactant or crop oil (which as typically formulated contains a surfactant) before use.

        150.    At all relevant times, paraquat typically was applied with a knapsack sprayer, hand-

held sprayer, aircraft (i.e., crop duster), truck with attached pressurized tank, or tractor-drawn

pressurized tank, and such use was as intended or directed or was reasonably foreseeable.

        D. Paraquat exposure

        151.    At all relevant times, it was reasonably foreseeable that when paraquat was used in

the manner intended or directed or in a reasonably foreseeable manner, users of paraquat and

persons nearby would be exposed to paraquat while it was being mixed and loaded into the tanks

of sprayers, including as a result of spills, splashes, and leaks.

        152.    At all relevant times, it was reasonably foreseeable that when paraquat was used in

the manner intended or directed or in a reasonably foreseeable manner, persons who sprayed

paraquat or were in or near areas where it was being or recently had been sprayed would be exposed

to paraquat, including as a result of spray drift, the movement of herbicide spray droplets from the

target area to an area where herbicide application was not intended, typically by wind, and as a




                                                  23
    Case Case
         3:21-cv-00278
              MDL No. 3004
                       Document
                           Document
                                4 Filed
                                     1-10
                                        03/15/21
                                           Filed 04/07/21
                                                  Page 24 Page
                                                          of 61 28
                                                                 Page
                                                                   of 65
                                                                       ID #88




result of contact with sprayed plants.

       153.    At all relevant times, it was reasonably foreseeable that when paraquat was used in

the manner intended or directed or in a reasonably foreseeable manner, users of paraquat and

persons nearby would be exposed to paraquat, including as a result of spills, splashes, and leaks,

while equipment used to spray it was being emptied or cleaned or clogged spray nozzles, lines, or

valves were being cleared.

       154.    At all relevant times, it was reasonably foreseeable that paraquat could enter the

human body via absorption through or penetration of the skin, mucous membranes, and other

epithelial tissues, including tissues of the mouth, nose and nasal passages, trachea, and conducting

airways, particularly where cuts, abrasions, rashes, sores, or other tissue damage was present.

       155.    At all relevant times, it was reasonably foreseeable that paraquat could enter the

human body via respiration into the lungs, including the deep parts of the lungs where respiration

(gas exchange) occurred.

       156.    At all relevant times, it was reasonably foreseeable that paraquat could enter the

human body via ingestion into the digestive tract of small droplets swallowed after entering the

mouth, nose, or conducting airways.

       157.    At all relevant times, it was reasonably foreseeable that paraquat that entered the

human body via ingestion into the digestive tract could enter the enteric nervous system (the part

of the nervous system that governs the function of the gastrointestinal tract).

       158.    At all relevant times, it was reasonably foreseeable that paraquat that entered the

human body, whether via absorption, respiration, or ingestion, could enter the bloodstream.

       159.    At all relevant times, it was reasonably foreseeable that paraquat that entered the

bloodstream could enter the brain, whether through the blood-brain barrier or parts of the brain not




                                                 24
    Case Case
         3:21-cv-00278
              MDL No. 3004
                       Document
                           Document
                                4 Filed
                                     1-10
                                        03/15/21
                                           Filed 04/07/21
                                                  Page 25 Page
                                                          of 61 29
                                                                 Page
                                                                   of 65
                                                                       ID #89




protected by the blood-brain barrier.

       160.    At all relevant times, it was reasonably foreseeable that paraquat that entered the

nose and nasal passages could enter the brain through the olfactory bulb (a part of the brain

involved in the sense of smell), which is not protected by the blood-brain barrier.

       E. Parkinson’s disease

       161.    PD is progressive neurodegenerative disorder of the brain that affects primarily the

motor system, the part of the central nervous system that controls movement.

       162.    Scientists who study PD generally agree that fewer than 10% of all PD cases are

caused by inherited genetic mutations alone, and that more than 90% are caused by a combination

of environmental factors, genetic susceptibility, and the aging process.

               1. Symptoms and treatment

       163.    The characteristic symptoms of PD are its “primary” motor symptoms: resting

tremor (shaking movement when the muscles are relaxed), bradykinesia (slowness in voluntary

movement and reflexes), rigidity (stiffness and resistance to passive movement), and postural

instability (impaired balance).

       164.    PD’s primary motor symptoms often result in “secondary’’ motor symptoms such

as freezing of gait; shrinking handwriting; mask-like expression; slurred, monotonous, quiet voice;

stooped posture; muscle spasms; impaired coordination; difficulty swallowing; and excess saliva

and drooling caused by reduced swallowing movements.

       165.    Non-motor symptoms-such as loss of or altered sense of smell; constipation; low

blood pressure on rising to stand; sleep disturbances; and depression-are present in most cases of

PD, often for years before any of the primary motor symptoms appear.

       166.    There is currently no cure for PD. No treatment will slow, stop, or reverse its




                                                25
    Case Case
         3:21-cv-00278
              MDL No. 3004
                       Document
                           Document
                                4 Filed
                                     1-10
                                        03/15/21
                                           Filed 04/07/21
                                                  Page 26 Page
                                                          of 61 30
                                                                 Page
                                                                   of 65
                                                                       ID #90




progression, and the treatments most-commonly prescribed for its motor symptoms tend to become

progressively less effective, and to cause unwelcome side effects, the longer they are used.

               2. Pathophysiology

       167.    The selective degeneration and death of dopaminergic neurons (dopamine-

producing nerve cells) in a part of the brain called the substantia nigra pars compacta (“SNpc”) is

one of the primary pathophysiological hallmarks of PD.

       168.    Dopamine is a neurotransmitter (a chemical messenger that transmits signals from

one neuron to another neuron, muscle cell, or gland cell) that is critical to the brain’s control of

motor function (among other things).

       169.    The death of dopaminergic neurons in the SNpc decreases the production of

dopamine.

       170.    Once dopaminergic neurons die, they are not replaced; when enough dopaminergic

neurons have died, dopamine production falls below the level the brain requires for proper control

of motor function, resulting in the motor symptoms of PD.

       171.    The presence of Lewy bodies (insoluble aggregates of a protein called alpha-

synuclein) in many of the remaining dopaminergic neurons in the SNpc is another of the primary

pathophysiological hallmarks of PD.

       172.    Dopaminergic neurons are particularly susceptible to oxidative stress, a disturbance

in the normal balance between oxidants present in cells and cells’ antioxidant defenses.

       173.    Scientists who study PD generally agree that oxidative stress is a major factor in—

if not the precipitating cause of—the degeneration and death of dopaminergic neurons in the SNpc

and the accumulation of Lewy bodies in the remaining dopaminergic neurons that are the primary

pathophysiological hallmarks of PD.




                                                26
    Case Case
         3:21-cv-00278
              MDL No. 3004
                       Document
                           Document
                                4 Filed
                                     1-10
                                        03/15/21
                                           Filed 04/07/21
                                                  Page 27 Page
                                                          of 61 31
                                                                 Page
                                                                   of 65
                                                                       ID #91




         F. Paraquat’ s toxicity

         174.   Paraquat is highly toxic to both plants and animals.

         175.   Paraquat injures and kills plants by creating oxidative stress that causes or

contributes to cause the degeneration and death of plant cells.

         176.   Paraquat injures and kills humans and other animals by creating oxidative stress

that causes or contributes to cause the degeneration and death of animal cells.

         177.   Paraquat creates oxidative stress in the cells of plants and animals because of “redox

properties” that are inherent in its chemical composition and structure: it is a strong oxidant, and

it readily undergoes “redox cycling” in the presence of molecular oxygen, which is plentiful in

living cells.

         178.   The redox cycling of paraquat in living cells interferes with cellular functions that

are necessary to sustain life—photosynthesis in the case of plant cells and cellular respiration in

the case of animal cells.

         179.   The redox cycling of paraquat in living cells creates a “reactive oxygen species”

known as superoxide radical, an extremely reactive molecule that can initiate a cascading series of

chemical reactions that creates other reactive oxygen species that damage lipids, proteins, and

nucleic acids—molecules that are essential components of the structures and functions of living

cells.

         180.   Because the redox cycling of paraquat can repeat indefinitely in the conditions

typically present in living cells, a single molecule of paraquat can trigger the production of

countless molecules of destructive superoxide radical.

         181.   Paraquat’s redox properties have been known since at least the 1930s.

         182.   That paraquat is toxic to the cells of plants and animals because it creates oxidative




                                                 27
    Case Case
         3:21-cv-00278
              MDL No. 3004
                       Document
                           Document
                                4 Filed
                                     1-10
                                        03/15/21
                                           Filed 04/07/21
                                                  Page 28 Page
                                                          of 61 32
                                                                 Page
                                                                   of 65
                                                                       ID #92




stress through redox cycling has been known since at least the 1960s.

       183.     The surfactants with which the concentrates containing paraquat manufactured,

distributed, and sold by Defendants, Defendants’ corporate predecessors, and others with whom

they acted in concert typically were formulated were likely to increase paraquat’s toxicity to

humans by increasing its ability to stay in contact with or penetrate the skin, mucous membranes,

and other epithelial tissues, including tissues of the mouth, nose and nasal passages, trachea, and

conducting airways, the lungs, and the gastrointestinal tract.

       G. Paraquat and Parkinson’s disease

       184.     The same redox properties that make paraquat toxic to plant cells and other types

of animal cells make it toxic to dopaminergic neurons—paraquat is a strong oxidant that interferes

with the function of, damages, and ultimately kills dopaminergic neurons by creating oxidative

stress through redox cycling.

       185.     Although PD is not known to occur naturally in any species other than humans, PD

research is often performed using “animal models,” in which scientists artificially produce in

laboratory animals conditions that show features of PD.

       186.     Paraquat is one of only a handful of toxins that scientists use to produce animal

models of PD.

       187.     In animal models of PD, hundreds of studies involving various routes of exposure

have found that paraquat creates oxidative stress that results in the degeneration and death of

dopaminergic neurons in the SNpc, other pathophysiology consistent with that seen in human PD,

and motor deficits and behavioral changes consistent with those commonly seen in human PD.

       188.     Hundreds of in vitro studies have found that paraquat creates oxidative stress that

results in the degeneration and death of dopaminergic neurons (and many other types of animal




                                                 28
    Case Case
         3:21-cv-00278
              MDL No. 3004
                       Document
                           Document
                                4 Filed
                                     1-10
                                        03/15/21
                                           Filed 04/07/21
                                                  Page 29 Page
                                                          of 61 33
                                                                 Page
                                                                   of 65
                                                                       ID #93




cells).

          189.   Many epidemiological studies (studies of the patterns and causes of disease in

defined populations) have found an association between paraquat exposure and PD, including

multiple studies finding a two- to five-fold or greater increase in the risk of PD in populations with

occupational exposure to paraquat compared to populations without such exposure.

          H. Paraquat regulation

          190.   The Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7 U.S.C. §

136 et seq., which regulates the distribution, sale, and use of pesticides within the United States,

requires that pesticides be registered with the EPA prior to their distribution, sale, or use, except

as described by FIFRA. 7 U.S.C. 136a(a).

          191.   As part of the pesticide registration process, the EPA requires, among other things,

a variety of tests to evaluate the potential for exposure to pesticides, toxicity to people and other

potential non-target organisms, and other adverse effects on the environment.

          192.   As a general rule, FIFRA requires registrants to perform health and safety testing

of pesticides.

          193.   FIFRA does not require the EPA to perform health and safety testing of pesticides

itself, and the EPA generally does not perform such testing.

          194.   The EPA registers (or re-registers) a pesticide if it believes, based largely on studies

and data submitted by the registrant, that:

                 a. its composition is such as to warrant the proposed claims for it, 7 U.S.C. §
                    136a(c)(5)(A);

                 b. its labeling and other material required to be submitted comply with the
                    requirements of FIFRA, 7 U.S.C. § 136a(c)(5)(B);

                 c. it will perform its intended function without unreasonable adverse effects on
                    the environment, 7 U.S.C. § 136a(c)(5)(C); and



                                                   29
    Case Case
         3:21-cv-00278
              MDL No. 3004
                       Document
                           Document
                                4 Filed
                                     1-10
                                        03/15/21
                                           Filed 04/07/21
                                                  Page 30 Page
                                                          of 61 34
                                                                 Page
                                                                   of 65
                                                                       ID #94




               d. when used in accordance with widespread and commonly recognized practice
                  it will not generally cause unreasonable adverse effects on the environment, 7
                  U.S.C. § 136a(c)(5)(D).

       195.    FIFRA defines “unreasonable adverse effects on the environment’’ as “any

unreasonable risk to man or the environment, taking into account the economic, social, and

environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb).

       196.    Under FIFRA, “[a]s long as no cancellation proceedings are in effect registration

of a pesticide shall be prima facie evidence that the pesticide, its labeling and packaging comply

with the registration provisions of [FIFRA].” 7 U.S.C. § 136a(f)(2).

       197.    However, FIFRA further provides that “[i]n no event shall registration of an article

be construed as a defense for the commission of any offense under [FIFRA].” 7 U.S.C. §

136a(f)(2).

       198.    The distribution or sale of a pesticide that is misbranded is an offense under FIFRA,

which provides in relevant part that “it shall be unlawful for any person in any State to distribute

or sell to any person . . . any pesticide which is . . . misbranded.” 7 U.S.C. § 136j(a)(1)(E).

       199.    A pesticide is misbranded under FIFRA if, among other things:

               a. its labeling bears any statement, design, or graphic representation relative
                  thereto or to its ingredients that is false or misleading in any particular, 7 U.S.C.
                  § 136(q)(1)(A);

               b. the labeling accompanying it does not contain directions for use which are
                  necessary for effecting the purpose for which the product is intended and if
                  complied with, together with any requirements imposed under Section 136a(d)
                  of the title, are adequate to protect health and the environment, 7 U.S.C. §
                  136(q)(1)(F); or

               c. the label does not contain a warning or caution statement that may be necessary
                  and if complied with, together with any requirements imposed under section
                  136a(d) of the title, is adequate to protect health and the environment,” 7 U.S.C.
                  § 136(q)(l)(G).




                                                 30
    Case Case
         3:21-cv-00278
              MDL No. 3004
                       Document
                           Document
                                4 Filed
                                     1-10
                                        03/15/21
                                           Filed 04/07/21
                                                  Page 31 Page
                                                          of 61 35
                                                                 Page
                                                                   of 65
                                                                       ID #95




        200.     Plaintiffs do not seek in this action to impose on Defendants any labeling or

packaging requirement in addition to or different from those required under FIFRA; accordingly,

any allegation in this complaint that a Defendant breached a duty to provide adequate directions

for the use of paraquat or warnings about paraquat, breached a duty to provide adequate packaging

for paraquat, or concealed, suppressed, or omitted to disclose any material fact about paraquat or

engaged in any unfair or deceptive practice regarding paraquat, that allegation is intended and

should be construed to be consistent with that alleged breach, concealment, suppression, or

omission, or unfair or deceptive practice, having rendered the paraquat “misbranded” under

FIFRA; however, Plaintiffs bring claims and seek relief in this action only under state law, and do

not bring any claims or seek any relief in this action under FIFRA.

               V. ALLEGATIONS COMMON TO SPECIFIC CAUSES OF ACTION

        A. Strict product liability – design defect

        201.     At all relevant times, Defendants, Defendants’ corporate predecessors, and others

with whom they acted in concert were engaged in the U.S. paraquat business.

        202.     At all relevant times, Defendants, Defendants’ corporate predecessors, and others

with whom they acted in concert were engaged in the business of designing, manufacturing,

distributing, and selling pesticides, and designed, manufactured, distributed, and sold paraquat

intending or expecting that it would be sold and used in Illinois.

        203.     Plaintiff Michael Joseph Kearns was exposed to paraquat sold and used in Illinois

that Defendants, Defendants’ corporate predecessors, and others with whom they acted in concert

designed, manufactured, distributed, and sold intending or expecting that it would be sold and used

in Illinois.

        204.     The paraquat that Defendants, Defendants’ corporate predecessors, and others with




                                                 31
    Case Case
         3:21-cv-00278
              MDL No. 3004
                       Document
                           Document
                                4 Filed
                                     1-10
                                        03/15/21
                                           Filed 04/07/21
                                                  Page 32 Page
                                                          of 61 36
                                                                 Page
                                                                   of 65
                                                                       ID #96




whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff

Michael Joseph Kearns was exposed was in a defective condition that made it unreasonably

dangerous, in that when used in the intended and directed manner or a reasonably foreseeable

manner:

               a. it was designed, manufactured, formulated, and packaged such that it was likely
                  to be inhaled, ingested, and absorbed into the bodies of persons who used it,
                  who were nearby while it was being used, or who entered fields or orchards
                  where it had been sprayed or areas near where it had been sprayed; and

               b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who
                  were nearby while it was being used, or who entered fields or orchards where
                  it had been sprayed or areas near where it had been sprayed, it was likely to
                  cause or contribute to cause latent neurological damage that was both
                  permanent and cumulative, and repeated exposures were likely to cause or
                  contribute to cause clinically significant neurodegenerative disease, including
                  PD, to develop long after exposure.

       205.    This defective condition existed in the paraquat that Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert designed, manufactured,

distributed, and sold and to which Plaintiff Michael Joseph Kearns was exposed when it left the

control of Defendants, Defendants’ corporate predecessors, and others with whom they acted in

concert and was placed into the stream of commerce.

       206.    As a result of this defective condition, the paraquat that Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert designed, manufactured,

distributed, and sold and to which Plaintiff Michael Joseph Kearns was exposed either failed to

perform in the manner reasonably to be expected in light of its nature and intended function, or the

magnitude of the dangers outweighed its utility.

       207.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff

Michael Joseph Kearns was exposed was used in the intended and directed manner or a reasonably



                                                32
    Case Case
         3:21-cv-00278
              MDL No. 3004
                       Document
                           Document
                                4 Filed
                                     1-10
                                        03/15/21
                                           Filed 04/07/21
                                                  Page 33 Page
                                                          of 61 37
                                                                 Page
                                                                   of 65
                                                                       ID #97




foreseeable manner.

        B. Strict product liability – failure to warn

        208.   At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling pesticides, and designed, manufactured, distributed, and

sold paraquat intending or expecting that it would be sold and used in Illinois.

        209.   Plaintiff Michael Joseph Kearns was exposed to paraquat sold and used in Illinois

that Defendants, Defendants’ corporate predecessors, and others with whom they acted in concert

designed, manufactured, distributed, and sold intending or expecting that it would be sold and used

in Illinois.

        210.   When Defendants, Defendants’ corporate predecessors, and others with whom they

acted in concert designed, manufactured, distributed, and sold the paraquat to which Plaintiff

Michael Joseph Kearns was exposed, Defendants, Defendants’ corporate predecessors, and others

with whom they acted in concert knew or in the exercise of ordinary care should have known that

when used in the intended and directed manner or a reasonably foreseeable manner:

        a. it was designed, manufactured, formulated, and packaged such that it was likely to be
           inhaled, ingested, and absorbed into the bodies of persons who used it, who were nearby
           while it was being used, or who entered fields or orchards where it had been sprayed
           or areas near where it had been sprayed; and

        b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who were
           nearby while it was being used, or who entered fields or orchards where it had been
           sprayed or areas near where it had been sprayed, it was likely to cause or contribute to
           cause latent neurological damage that was both permanent and cumulative, and
           repeated exposures were likely to cause or contribute to cause clinically significant
           neurodegenerative disease, including PD, to develop long after exposure.

        211.   The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff




                                                33
    Case Case
         3:21-cv-00278
              MDL No. 3004
                       Document
                           Document
                                4 Filed
                                     1-10
                                        03/15/21
                                           Filed 04/07/21
                                                  Page 34 Page
                                                          of 61 38
                                                                 Page
                                                                   of 65
                                                                       ID #98




Michael Joseph Kearns was exposed was in a defective condition that made it unreasonably

dangerous when it was used in the intended and directed manner or a reasonably foreseeable

manner, in that:

       a. it was not accompanied by directions for use that would have made it unlikely to be
          inhaled, ingested, and absorbed into the bodies of persons who used it, who were nearby
          while it was being used, or who entered fields or orchards where it had been sprayed
          or areas near where it had been sprayed; and

       b. it was not accompanied by a warning that when inhaled, ingested, or absorbed into the
          bodies of persons who used it, who were nearby while it was being used, or who entered
          fields or orchards where it had been sprayed or areas near where it had been sprayed,
          it was likely to cause or contribute to cause latent neurological damage that was both
          permanent and cumulative, and that repeated exposures were likely to cause or
          contribute to cause clinically significant neurodegenerative disease, including PD, to
          develop long after exposure.

       212.    This defective condition existed in the paraquat that Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert designed, manufactured,

distributed, and sold and to which Plaintiff Michael Joseph Kearns was exposed when it left the

control of Defendants, Defendants’ corporate predecessors, and others with whom they acted in

concert and was placed into the stream of commerce.

       213.    As a result of this defective condition, the paraquat that Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert designed, manufactured,

distributed, and sold and to which Plaintiff Michael Joseph Kearns was exposed either failed to

perform in the manner reasonably to be expected in light of its nature and intended function, or the

magnitude of the dangers outweighed its utility.

       214.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff

Michael Joseph Kearns was exposed was used in the intended and directed manner or a reasonably

foreseeable manner.



                                                34
    Case Case
         3:21-cv-00278
              MDL No. 3004
                       Document
                           Document
                                4 Filed
                                     1-10
                                        03/15/21
                                           Filed 04/07/21
                                                  Page 35 Page
                                                          of 61 39
                                                                 Page
                                                                   of 65
                                                                       ID #99




C. Negligence

        215.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling pesticides, and designed, manufactured, distributed, and

sold paraquat intending or expecting that it would be sold and used in Illinois.

        216.    Plaintiff Michael Joseph Kearns was exposed to paraquat sold and used in Illinois

that Defendants, Defendants’ corporate predecessors, and others with whom they acted in concert

designed, manufactured, distributed, and sold intending or expecting that it would be sold and used

in Illinois.

        217.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff

Michael Joseph Kearns was exposed was used in the intended and directed manner or a reasonably

foreseeable manner.

        218.    At all times relevant to this claim, in designing, manufacturing, packaging, labeling,

distributing, and selling paraquat, and in acting in concert with others who did so, Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert owed a duty to

exercise ordinary care for the health and safety of the persons whom it was reasonably foreseeable

could be exposed to it, including Plaintiff Michael Joseph Kearns.

        219.    When Defendants, Defendants’ corporate predecessors, and others with whom they

acted in concert designed, manufactured, packaged, labeled, distributed, and sold the paraquat to

which Plaintiff Michael Joseph Kearns was exposed, it was reasonably foreseeable, and

Defendants, Defendants’ corporate predecessors, and others with whom they acted in concert knew

or in the exercise of ordinary case should have known, that when paraquat was used in the intended




                                                 35
   Case 3:21-cv-00278
        Case MDL No. 3004
                      Document
                           Document
                               4 Filed
                                     1-10
                                       03/15/21
                                           Filed 04/07/21
                                                  Page 36 of
                                                          Page
                                                             61 40
                                                                Page
                                                                   of 65
                                                                       ID #100




and directed manner or a reasonably foreseeable manner:

       a. it was designed, manufactured, formulated, and packaged such that it was likely to be
          inhaled, ingested, and absorbed into the bodies of persons who used it, who were nearby
          while it was being used, or who entered fields or orchards where it had been sprayed
          or areas near where it had been sprayed; and

       b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who were
          nearby while it was being used, or who entered fields or orchards where it had been
          sprayed or areas near where it had been sprayed, it was likely to cause or contribute to
          cause latent neurological damage that was both permanent and cumulative, and
          repeated exposures were likely to cause or contribute to cause clinically significant
          neurodegenerative disease, including PD, to develop long after exposure.

       220.    In breach of the aforementioned duty to Plaintiff Michael Joseph Kearns,

Defendants, Defendants’ corporate predecessors, and others with whom they acted in concert

negligently:

       a. failed to design, manufacture, formulate, and package paraquat to make it unlikely to
          be inhaled, ingested, and absorbed into the bodies of persons who used it, who were
          nearby while it was being used, or who entered fields or orchards where it had been
          sprayed or areas near where it had been sprayed;

       b. designed, manufactured, and formulated paraquat such that when inhaled, ingested, or
          absorbed into the bodies of persons who used it, who were nearby while it was being
          used, or who entered fields or orchards where it had been sprayed or areas near where
          it had been sprayed, it was likely to cause or contribute to cause latent neurological
          damage that was both permanent and cumulative, and repeated exposures were likely
          to cause or contribute to cause clinically significant neurodegenerative disease,
          including PD, to develop long after exposure;

       c. failed to perform adequate testing to determine the extent to which exposure to paraquat
          was likely to occur through inhalation, ingestion, and absorption into the bodies of
          persons who used it, who were nearby while it was being used, or who entered fields
          or orchards where it had been sprayed or areas near where it had been sprayed;

       d. failed to perform adequate testing to determine the extent to which paraquat spray drift
          was likely to occur, including its propensity to drift, the distance it was likely to drift,
          and the extent to which paraquat spray droplets were likely to enter the bodies of
          persons spraying it or other persons nearby during or after spraying;

       e. failed to perform adequate testing to determine the extent to which paraquat, when
          inhaled, ingested, or absorbed into the bodies of persons who used it, who were nearby
          while it was being used, or who entered fields or orchards where it had been sprayed



                                                 36
   Case 3:21-cv-00278
        Case MDL No. 3004
                      Document
                           Document
                               4 Filed
                                     1-10
                                       03/15/21
                                           Filed 04/07/21
                                                  Page 37 of
                                                          Page
                                                             61 41
                                                                Page
                                                                   of 65
                                                                       ID #101




               or areas near where it had been sprayed, was likely to cause or contribute to cause latent
               neurological damage that was both permanent and cumulative, and the extent to which
               repeated exposures were likely to cause or contribute to cause clinically significant
               neurodegenerative disease, including PD, to develop long after exposure;

        f. failed to perform adequate testing to determine the extent to which paraquat, when
           formulated or mixed with surfactants or other pesticides or used along with other
           pesticides, and inhaled, ingested, or absorbed into the bodies of persons who used it,
           who were nearby while it was being used, or who entered fields or orchards where it
           had been sprayed or areas near where it had been sprayed, was likely to cause or
           contribute to cause latent neurological damage that was both permanent and
           cumulative, and the extent to which repeated exposures were likely to cause or
           contribute to cause clinically significant neurodegenerative disease, including PD, to
           develop long after exposure;

        g. failed to direct that paraquat be used in a manner that would have made it unlikely to
           have been inhaled, ingested, and absorbed into the bodies of persons who used it, who
           were nearby while it was being used, or who entered fields or orchards where it had
           been sprayed or areas near where it had been sprayed; and

        h. failed to warn that when inhaled, ingested, or absorbed into the bodies of persons who
           used it, who were nearby while it was being used, or who entered fields or orchards
           where it had been sprayed or areas near where it had been sprayed, paraquat was likely
           to cause or contribute to cause latent neurological damage that was both permanent and
           cumulative, and repeated exposures were likely to cause or contribute to cause
           clinically significant neurodegenerative disease, including PD, to develop long after
           exposure.

        D. Public nuisance

        221.      At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling pesticides, and designed, manufactured, distributed, and

sold paraquat intending or expecting that it would be sold and used in Illinois.

        222.      Plaintiff Michael Joseph Kearns was exposed to paraquat sold and used in Illinois

that Defendants, Defendants’ corporate predecessors, and others with whom they acted in concert

designed, manufactured, distributed, and sold intending or expecting that it would be sold and used

in Illinois.




                                                    37
   Case 3:21-cv-00278
        Case MDL No. 3004
                      Document
                           Document
                               4 Filed
                                     1-10
                                       03/15/21
                                           Filed 04/07/21
                                                  Page 38 of
                                                          Page
                                                             61 42
                                                                Page
                                                                   of 65
                                                                       ID #102




       223.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff

Michael Joseph Kearns was exposed was used in the intended and directed manner or a reasonably

foreseeable manner.

       224.    Article XI of the Illinois Constitution of 1970, Environment, Section 1, Public

Policy - Legislative Responsibility, provides that:

       The public policy of the State and the duty of each person is to provide and maintain
       a healthful environment for the benefit of this and future generations. The General
       Assembly shall provide by law for the implementation and enforcement of this
       public policy.

       225.    Article XI of the Illinois Constitution of 1970, Environment, Section 2, Rights of

Individuals, provides that:

       Each person has the right to a healthful environment. Each person may enforce this
       right against any party, governmental or private, through appropriate legal
       proceedings subject to reasonable limitation and regulation as the General
       Assembly may provide by law.

       226.    At all times relevant to this claim, Plaintiff Michael Joseph Kearns had the right to

a healthful environment while living and working in the State of Illinois.

       227.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert owed a duty to the public, including Plaintiff Michael

Joseph Kearns and other persons whom they could reasonably foresee were likely to be in or near

places where paraquat was being or recently had been used within the State of Illinois, to provide

and maintain a healthful environment in connection with their design, manufacture, distribution,

and sale of pesticides, including paraquat, in or for use within the State of Illinois.

       228.    When Defendants, Defendants’ corporate predecessors, and others with whom they

acted in concert designed, manufactured, distributed, and sold the paraquat to which Plaintiff




                                                  38
   Case 3:21-cv-00278
        Case MDL No. 3004
                      Document
                           Document
                               4 Filed
                                     1-10
                                       03/15/21
                                           Filed 04/07/21
                                                  Page 39 of
                                                          Page
                                                             61 43
                                                                Page
                                                                   of 65
                                                                       ID #103




Michael Joseph Kearns was exposed, it was reasonably foreseeable to Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert that Plaintiff and other

members of the public were likely to be in or near places where paraquat was being or recently

had been used.

       229.      When Defendants, Defendants’ corporate predecessors, and others with whom they

acted in concert designed, manufactured, distributed, and sold the paraquat to which Plaintiff was

exposed, it was reasonably foreseeable, and Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert knew or in the exercise of ordinary case should have

known, that when paraquat was used the intended and directed manner or a reasonably foreseeable

manner:

       a. it was designed, manufactured, formulated, and packaged such that it was likely to be
          inhaled, ingested, and absorbed into the bodies of persons who used it, who were nearby
          while it was being used, or who entered fields or orchards where it had been sprayed
          or areas near where it had been sprayed; and

       b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who were
          nearby while it was being used, or who entered fields or orchards where it had been
          sprayed or areas near where it had been sprayed, it was likely to cause or contribute to
          cause latent neurological damage that was both permanent and cumulative, and
          repeated exposures were likely to cause or contribute to cause clinically significant
          neurodegenerative disease, including PD, to develop long after exposure.

       230.      In breach of the aforementioned duty to members of the public, including Plaintiff

Michael Joseph Kearns, in manufacturing, distributing, and selling paraquat for use in the State of

Illinois, Defendants, Defendants’ corporate predecessors, and others with whom they acted in

concert negligently:

       a. failed to design, manufacture, formulate, and package paraquat to make it unlikely to
          be inhaled, ingested, and absorbed into the bodies of persons who used it, who were
          nearby while it was being used, or who entered fields or orchards where it had been
          sprayed or areas near where it had been sprayed;

       b. designed, manufactured, and formulated paraquat such that when inhaled, ingested, or



                                                 39
Case 3:21-cv-00278
     Case MDL No. 3004
                   Document
                        Document
                            4 Filed
                                  1-10
                                    03/15/21
                                        Filed 04/07/21
                                               Page 40 of
                                                       Page
                                                          61 44
                                                             Page
                                                                of 65
                                                                    ID #104




      absorbed into the bodies of persons who used it, who were nearby while it was being
      used, or who entered fields or orchards where it had been sprayed or areas near where
      it had been sprayed, it was likely to cause or contribute to cause latent neurological
      damage that was both permanent and cumulative, and repeated exposures were likely
      to cause or contribute to cause clinically significant neurodegenerative disease,
      including PD, to develop long after exposure;

   c. failed to perform adequate testing to determine the extent to which exposure to paraquat
      was likely to occur through inhalation, ingestion, and absorption into the bodies of
      persons who used it, who were nearby while it was being used, or who entered fields
      or orchards where it had been sprayed or areas near where it had been sprayed;

   d. failed to perform adequate testing to determine the extent to which paraquat spray drift
      was likely to occur, including its propensity to drift, the distance it was likely to drift,
      and the extent to which paraquat spray droplets were likely to enter the bodies of
      persons spraying it or other persons nearby during or after spraying;

   e. failed to perform adequate testing to determine the extent to which paraquat, when
      inhaled, ingested, or absorbed into the bodies of persons who used it, who were nearby
      while it was being used, or who entered fields or orchards where it had been sprayed
      or areas near where it had been sprayed, was likely to cause or contribute to cause latent
      neurological damage that was both permanent and cumulative, and the extent to which
      repeated exposures were likely to cause or contribute to cause clinically significant
      neurodegenerative disease, including PD, to develop long after exposure;

   f. failed to perform adequate testing to determine the extent to which paraquat, when
      formulated or mixed with surfactants or other pesticides or used along with other
      pesticides, and inhaled, ingested, or absorbed into the bodies of persons who used it,
      who were nearby while it was being used, or who entered fields or orchards where it
      had been sprayed or areas near where it had been sprayed, was likely to cause or
      contribute to cause latent neurological damage that was both permanent and
      cumulative, and the extent to which repeated exposures were likely to cause or
      contribute to cause clinically significant neurodegenerative disease, including PD, to
      develop long after exposure;

   g. failed to direct that paraquat be used in a manner that would have made it unlikely to
      have been inhaled, ingested, and absorbed into the bodies of persons who used it, who
      were nearby while it was being used, or who entered fields or orchards where it had
      been sprayed or areas near where it had been sprayed; and

   h. failed to warn that when inhaled, ingested, or absorbed into the bodies of persons who
      used it, who were nearby while it was being used, or who entered fields or orchards
      where it had been sprayed or areas near where it had been sprayed, paraquat was likely
      to cause or contribute to cause latent neurological damage that was both permanent and
      cumulative, and repeated exposures were likely to cause or contribute to cause
      clinically significant neurodegenerative disease, including PD, to develop long after



                                             40
   Case 3:21-cv-00278
        Case MDL No. 3004
                      Document
                           Document
                               4 Filed
                                     1-10
                                       03/15/21
                                           Filed 04/07/21
                                                  Page 41 of
                                                          Page
                                                             61 45
                                                                Page
                                                                   of 65
                                                                       ID #105




             exposure.

          E. Consumer Fraud and Deceptive Business Practices Act

          231.   At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling pesticides, and designed, manufactured, distributed, and

sold paraquat intending or expecting that it would be sold and used in Illinois.

          232.   Plaintiff Michael Joseph Kearns was exposed to paraquat sold and used in Illinois

that Defendants, Defendants’ corporate predecessors, and others with whom they acted in concert

designed, manufactured, distributed, and sold intending or expecting that it would be sold and used

in Illinois and that Plaintiff Michael Joseph Kearns, a member of Plaintiffs’ family, or Plaintiff

Michael Joseph Kearns’s employer purchased for the purpose of controlling weeds and not for

resale.

          233.   This Count is brought pursuant to the Illinois Consumer Fraud and Deceptive

Business Practices Act, 815 ILCS 505/1 et seq.

          234.   At all times relevant to this claim, Plaintiff Michael Joseph Kearns, and Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert were persons

within the meaning of 815 ILCS 505/l(c).

          235.   At all times relevant to this claim, Plaintiff Michael Joseph Kearns was a consumer

within the meaning of 815 ILCS 505/l(e).

          236.   At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the conduct of trade and commerce

within the meaning of 815 ILCS 505/l(f).

          237.   The Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS




                                                  41
   Case 3:21-cv-00278
        Case MDL No. 3004
                      Document
                           Document
                               4 Filed
                                     1-10
                                       03/15/21
                                           Filed 04/07/21
                                                  Page 42 of
                                                          Page
                                                             61 46
                                                                Page
                                                                   of 65
                                                                       ID #106




505/1 et seq., provides in pertinent part:

       Unfair methods of competition and unfair or deceptive acts or practices, including
       but not limited to the use or employment of any deception, fraud, false pretense,
       false promise, misrepresentation or the concealment, suppression, or omission of
       any material fact, with intent that others rely upon the concealment, suppression or
       omission of such material fact, or the use or employment of any practices described
       in Section 2 of the ‘Uniform Deceptive Trade Practices Act’, approved August 6,
       1965, in conduct of any trade or commerce are hereby declared unlawful, whether
       any person has in fact been misled, deceived, or damaged thereby.

       238.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert had actual or constructive knowledge that when used

in the intended and directed manner or a reasonably foreseeable manner:

       a. paraquat was designed, manufactured, formulated, and packaged such that it was likely
          to be inhaled, ingested, and absorbed into the bodies of persons who used it, who were
          nearby while it was being used, or who entered fields or orchards where it had been
          sprayed or areas near where it had been sprayed; and

       b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who were
          nearby while it was being used, or who entered fields or orchards where it had been
          sprayed or areas near where it had been sprayed, paraquat was likely to cause or
          contribute to cause latent neurological damage that was both permanent and
          cumulative, and repeated exposures were likely to cause or contribute to cause
          clinically significant neurodegenerative disease, including PD, to develop long after
          exposure.

       239.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert had actual or constructive knowledge that:

       a. adequate testing had not been performed to determine the extent to which exposure to
          paraquat was likely to occur through inhalation, ingestion, and absorption into the
          bodies of persons who used it, who were nearby while it was being used, or who entered
          fields or orchards where it had been sprayed or areas near where it had been sprayed;

       b. adequate testing had not been performed to determine the extent to which paraquat
          spray drift was likely to occur, including its propensity to drift, the distance it was likely
          to drift, and the extent to which paraquat spray droplets were likely to enter the bodies
          of persons spraying it or other persons nearby during or after spraying;

       c. adequate testing had not been performed to determine the extent to which paraquat,
          when inhaled, ingested, or absorbed into the bodies of persons who used it, who were



                                                  42
   Case 3:21-cv-00278
        Case MDL No. 3004
                      Document
                           Document
                               4 Filed
                                     1-10
                                       03/15/21
                                           Filed 04/07/21
                                                  Page 43 of
                                                          Page
                                                             61 47
                                                                Page
                                                                   of 65
                                                                       ID #107




           nearby while it was being used, or who entered fields or orchards where it had been
           sprayed or areas near where it had been sprayed, was likely to cause or contribute to
           cause latent neurological damage that was both permanent and cumulative, and the
           extent to which repeated exposures were likely to cause or contribute to cause clinically
           significant neurodegenerative disease, including PD, to develop long after exposure;

       d. adequate testing had not been performed to determine the extent to which paraquat,
          when formulated or mixed with surfactants or other pesticides or used along with other
          pesticides, and inhaled, ingested, or absorbed into the bodies of persons who used it,
          who were nearby while it was being used, or who entered fields or orchards where it
          had been sprayed or areas near where it had been sprayed, was likely to cause or
          contribute to cause latent neurological damage that was both permanent and
          cumulative, and the extent to which repeated exposures were likely to cause or
          contribute to cause clinically significant neurodegenerative disease, including PD, to
          develop long after exposure.

       240.    From the first date on which Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert placed paraquat that they designed, manufactured,

distributed and sold into the stream of commerce for use in the State of Illinois through the last

date on which Plaintiff Michael Joseph Kearns was exposed to paraquat that they designed,

manufactured, distributed, and sold for use in the State of Illinois, Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert engaged in unfair or deceptive

acts or practices, including but not limited to deception, fraud, false pretense, false promise,

misrepresentation or the concealment, suppression, or omission of material facts, regarding their

design, manufacture, distribution, and sale of paraquat for use in the State of Illinois, in that they:

       a. concealed, suppressed, or omitted to disclose that paraquat was designed,
          manufactured, formulated, and packaged such that it was likely to be inhaled, ingested,
          and absorbed into the bodies of persons who used it, who were nearby while it was
          being used, or who entered fields or orchards where it had been sprayed or areas near
          where it had been sprayed;

       b. concealed, suppressed, or omitted to disclose that when inhaled, ingested, or absorbed
          into the bodies of persons who used it, who were nearby while it was being used, or
          who entered fields or orchards where it had been sprayed or areas near where it had
          been sprayed, paraquat was likely to cause or contribute to cause latent neurological
          damage that was both permanent and cumulative, and repeated exposures were likely
          to cause or contribute to cause clinically significant neurodegenerative disease,



                                                  43
   Case 3:21-cv-00278
        Case MDL No. 3004
                      Document
                           Document
                               4 Filed
                                     1-10
                                       03/15/21
                                           Filed 04/07/21
                                                  Page 44 of
                                                          Page
                                                             61 48
                                                                Page
                                                                   of 65
                                                                       ID #108




            including PD, to develop long after exposure.

        c. concealed, suppressed, or omitted to disclose that adequate testing had not been
           performed to determine the extent to which exposure to paraquat was likely to occur
           through inhalation, ingestion, and absorption into the bodies of persons who used it,
           who were nearby while it was being used, or who entered fields or orchards where it
           had been sprayed or areas near where it had been sprayed;

        d. concealed, suppressed, or omitted to disclose that adequate testing had not been
           performed to determine the extent to which paraquat spray drift was likely to occur,
           including its propensity to drift, the distance it was likely to drift, and the extent to
           which paraquat spray droplets were likely to enter the bodies of persons spraying it or
           other persons nearby during or after spraying;

        e. concealed, suppressed, or omitted to disclose that adequate testing had not been
           performed to determine the extent to which paraquat, when inhaled, ingested, or
           absorbed into the bodies of persons who used it, who were nearby while it was being
           used, or who entered fields or orchards where it had been sprayed or areas near where
           it had been sprayed, was likely to cause or contribute to cause latent neurological
           damage that was both permanent and cumulative, and the extent to which repeated
           exposures were likely to cause or contribute to cause clinically significant
           neurodegenerative disease, including PD, to develop long after exposure;

        f. concealed, suppressed, or omitted to disclose that adequate testing had not been
           performed to determine the extent to which paraquat, when formulated or mixed with
           surfactants or other pesticides or used along with other pesticides, and inhaled,
           ingested, or absorbed into the bodies of persons who used it, who were nearby while it
           was being used, or who entered fields or orchards where it had been sprayed or areas
           near where it had been sprayed, was likely to cause or contribute to cause latent
           neurological damage that was both permanent and cumulative, and the extent to which
           repeated exposures were likely to cause or contribute to cause clinically significant
           neurodegenerative disease, including PD, to develop long after exposure.

        241.    These acts and practices of Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert in manufacturing, distributing and selling paraquat for use

in the State of Illinois were “unfair” because they offended public policy, were immoral, unethical,

oppressive, and unscrupulous, and caused substantial injury to consumers.

        242.    These acts and practices of Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert in manufacturing, distributing and selling paraquat for use

in the State of Illinois offended the clearly stated public policy of the State of Illinois, as expressed



                                                   44
   Case 3:21-cv-00278
        Case MDL No. 3004
                      Document
                           Document
                               4 Filed
                                     1-10
                                       03/15/21
                                           Filed 04/07/21
                                                  Page 45 of
                                                          Page
                                                             61 49
                                                                Page
                                                                   of 65
                                                                       ID #109




in Article XI of the Illinois Constitution of 1970, Environment, Section 1, Public Policy -

Legislative Responsibility, that:

        The public policy of the State and the duty of each person is to provide and maintain
        a healthful environment for the benefit of this and future generations. The General
        Assembly shall provide by law for the implementation and enforcement of this
        public policy.

        243.    These acts and practices of Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert in manufacturing, distributing and selling paraquat for use

in the State of Illinois offended the clearly stated public policy of the State of Illinois, as expressed

in Article XI of the Illinois Constitution of 1970, Environment, Section 2, Rights of Individuals,

that:

        Each person has the right to a healthful environment. Each person may enforce this
        right against any party, governmental or private, through appropriate legal
        proceedings subject to reasonable limitation and regulation as the General
        Assembly may provide by law.

        244.    These acts and practices of Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert in manufacturing, distributing and selling paraquat for use

in the State of Illinois were immoral and unethical, as they served only to benefit Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert at the expense of

the heath of purchasers and users of paraquat and the public.

        245.    These acts and practices of Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert in manufacturing, distributing and selling paraquat for use

in the State of Illinois were likely to cause substantial injury to purchasers and users of paraquat

and the public by exposing them to unnecessary risks to their health.

        246.    These acts and practices of Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert in manufacturing, distributing and selling paraquat for use




                                                   45
   Case 3:21-cv-00278
        Case MDL No. 3004
                      Document
                           Document
                               4 Filed
                                     1-10
                                       03/15/21
                                           Filed 04/07/21
                                                  Page 46 of
                                                          Page
                                                             61 50
                                                                Page
                                                                   of 65
                                                                       ID #110




in the State of Illinois were likely to cause, and did cause, substantial injury to purchasers and users

of paraquat and the public in that but for these acts and practices paraquat would not have been

purchased for use in Illinois and persons who used it, who were nearby while it was being used,

or who entered fields or orchards where it had been sprayed or areas near where it had been sprayed

would not have been injured by it.

        247.    The injuries caused by these acts and practices of Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert in manufacturing, distributing

and selling paraquat for use in the State of Illinois, namely purchasers’ monetary losses and the

injuries and damages (including monetary losses) to persons who used it, who were nearby while

it was being used, or who entered fields or orchards where it had been sprayed or areas near where

it had been sprayed, including Plaintiff, are not outweighed by any countervailing benefit to

consumers or competition.

        248.    The injuries caused by these acts and practices of Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert in manufacturing, distributing

and selling paraquat for use in the State of Illinois, namely purchasers’ monetary losses and the

injuries and damages (including monetary losses) to persons who used it, who were nearby while

it was being used, or who entered fields or orchards where it had been sprayed or areas near where

it had been sprayed, including Plaintiff, were not reasonably avoidable; because Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert in manufacturing,

distributing, and selling paraquat for use in the State of Illinois were the sole sources of material

information and they failed to disclose this information, and consumers therefore could not have

had reason to anticipate the impending harm and thus avoid their injuries.

        249.    Defendants, Defendants’ corporate predecessors, and others with whom they acted




                                                  46
   Case 3:21-cv-00278
        Case MDL No. 3004
                      Document
                           Document
                               4 Filed
                                     1-10
                                       03/15/21
                                           Filed 04/07/21
                                                  Page 47 of
                                                          Page
                                                             61 51
                                                                Page
                                                                   of 65
                                                                       ID #111




in concert intended that purchasers of the paraquat that they manufactured, distributed, and sold

and to which Plaintiff Michael Joseph Kearns was exposed purchase it in reliance on these unfair

and deceptive acts and practices.

       250.    The facts that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert concealed, suppressed, or omitted to disclose were material to the

decisions to purchase the paraquat that Defendants, Defendants’ corporate predecessors, and others

with whom they acted in concert manufactured, distributed, and sold and to which Plaintiff

Michael Joseph Kearns was exposed, in that it would not have been purchased had these facts been

disclosed.

       251.    These unfair and deceptive acts and practices of Defendants, Defendants’ corporate

predecessors, and others with whom they acted in concert occurred in connection with their

conduct of trade and commerce in the State of Illinois.

       252.    These unfair and deceptive acts and practices of Defendants, Defendants’ corporate

predecessors, and others with whom they acted in concert violated the Illinois Consumer Fraud

and Deceptive Business Practices Act, 815 ILCS §505/2, and the Uniform Deceptive Trade

Practices Act, 815 ILCS §510/2.

       F. Breach of implied warranty of merchantability

       253.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling paraquat and other restricted-use pesticides and

themselves out as having knowledge or skill regarding paraquat and other restricted-use pesticides.

       254.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert designed, manufactured, distributed, and sold paraquat




                                                47
   Case 3:21-cv-00278
        Case MDL No. 3004
                      Document
                           Document
                               4 Filed
                                     1-10
                                       03/15/21
                                           Filed 04/07/21
                                                  Page 48 of
                                                          Page
                                                             61 52
                                                                Page
                                                                   of 65
                                                                       ID #112




intending or expecting that it would be sold and used in Illinois.

        255.   Plaintiff Michael Joseph Kearns was exposed to paraquat sold and used in Illinois

that Defendants, Defendants’ corporate predecessors, and others with whom they acted in concert

designed, manufactured, distributed, and sold intending or expecting that it would be sold and used

in Illinois.

        256.   At the time of each sale of paraquat to which Plaintiff Michael Joseph Kearns was

exposed, Defendants, Defendants’ corporate predecessors, and others with whom they acted in

concert impliedly warranted that it was of merchantable quality, including that it was fit for the

ordinary purposes for which such goods were used, pursuant to Section 2-314 of the Uniform

Commercial Code, 810 ILCS 5/2-314.

        257.   Defendants, Defendants’ corporate predecessors, and others with whom they acted

in concert breached this warranty regarding each sale of paraquat to which Plaintiff Michael Joseph

Kearns was exposed, in that it was not of merchantable quality because it was not fit for the

ordinary purposes for which such goods were used, and in particular:

        a. it was designed, manufactured, formulated, and packaged such that it was likely to be
           inhaled, ingested, and absorbed into the bodies of persons who used it, who were nearby
           while it was being used, or who entered fields or orchards where it had been sprayed
           or areas near where it had been sprayed; and

        b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who were
           nearby while it was being used, or who entered fields or orchards where it had been
           sprayed or areas near where it had been sprayed, it was likely to cause or contribute to
           cause latent neurological damage that was both permanent and cumulative, and
           repeated exposures were likely to cause or contribute to cause clinically significant
           neurodegenerative disease, including PD, to develop long after exposure.

                                    COUNT 1
                       PLAINTIFF MICHAEL JOSEPH KEARNS
                          DEFENDANTS SCPLLC AND SAG
                   STRICT PRODUCT LIABILITY – DESIGN DEFECT
                              PERSONAL INJURIES




                                                 48
   Case 3:21-cv-00278
        Case MDL No. 3004
                      Document
                           Document
                               4 Filed
                                     1-10
                                       03/15/21
                                           Filed 04/07/21
                                                  Page 49 of
                                                          Page
                                                             61 53
                                                                Page
                                                                   of 65
                                                                       ID #113




       258.    Plaintiff Michael Joseph Kearns incorporates by reference the foregoing paragraphs

of this Complaint.

       259.    As a direct and proximate result of the defective and unreasonably dangerous

condition of the paraquat manufactured, distributed, and sold by SCPLLC, SAG, their corporate

predecessors, and others with whom they acted in concert, Plaintiff Michael Joseph Kearns

developed PD; has suffered severe and permanent physical pain, mental anguish, and disability,

and will continue to do so for the remainder of his life; has suffered the loss of a normal life and

will continue to do so for the remainder of his life; has lost income that he otherwise would have

earned and will continue to do so for the remainder of his life; and has incurred reasonable

expenses for necessary medical treatment and will continue to do so for the remainder of his life.

                                    COUNT 2
                       PLAINTIFF MICHAEL JOSEPH KEARNS
                          DEFENDANTS SCPLLC AND SAG
                  STRICT PRODUCT LIABILITY – FAILURE TO WARN
                              PERSONAL INJURIES

       260.    Plaintiff Michael Joseph Kearns incorporates by reference the foregoing paragraphs

of this Complaint.

       261.    As a direct and proximate result of the lack of adequate directions for the use of

and warnings about the dangers of the paraquat manufactured, distributed and sold by SCPLLC,

SAG, their corporate predecessors, and others with whom they acted in concert, Plaintiff Michael

Joseph Kearns developed PD; has suffered severe and permanent physical pain, mental anguish,

and disability, and will continue to do so for the remainder of his life; has suffered the loss of a

normal life and will continue to do so for the remainder of his life; has lost income that he otherwise

would have earned and will continue to do so for the remainder of his life; and has incurred

reasonable expenses for necessary medical treatment and will continue to do so for the remainder




                                                  49
   Case 3:21-cv-00278
        Case MDL No. 3004
                      Document
                           Document
                               4 Filed
                                     1-10
                                       03/15/21
                                           Filed 04/07/21
                                                  Page 50 of
                                                          Page
                                                             61 54
                                                                Page
                                                                   of 65
                                                                       ID #114




of his life.

                                       COUNT 3
                          PLAINTIFF MICHAEL JOSEPH KEARNS
                             DEFENDANTS SCPLLC AND SAG
                                     NEGLIGENCE
                                 PERSONAL INJURIES

        262.   Plaintiff Michael Joseph Kearns incorporates by reference the foregoing paragraphs

of this Complaint.

        263.   As a direct and proximate result of the negligence of SCPLLC, SAG, their corporate

predecessors, and others with whom they acted in concert, Plaintiff Michael Joseph Kearns

developed PD; has suffered severe and permanent physical pain, mental anguish, and disability,

and will continue to do so for the remainder of his life; has suffered the loss of a normal life and

will continue to do so for the remainder of his life; has lost income that he otherwise would have

earned and will continue to do so for the remainder of his life; and has incurred reasonable

expenses for necessary medical treatment and will continue to do so for the remainder of his life.

                                       COUNT 4
                          PLAINTIFF MICHAEL JOSEPH KEARNS
                             DEFENDANTS SCPLLC AND SAG
                                  PUBLIC NUISANCE
                                 PERSONAL INJURIES

        264.   Plaintiff Michael Joseph Kearns incorporates by reference the foregoing paragraphs

of this Complaint.

        265.   As a direct and proximate result of the public nuisance created by SCPLLC, SAG,

their corporate predecessors, and others with whom they acted in concert, Plaintiff Michael Joseph

Kearns developed PD; has suffered severe and permanent physical pain, mental anguish, and

disability, and will continue to do so for the remainder of his life; has suffered the loss of a normal

life and will continue to do so for the remainder of his life; has lost income that he otherwise would




                                                  50
   Case 3:21-cv-00278
        Case MDL No. 3004
                      Document
                           Document
                               4 Filed
                                     1-10
                                       03/15/21
                                           Filed 04/07/21
                                                  Page 51 of
                                                          Page
                                                             61 55
                                                                Page
                                                                   of 65
                                                                       ID #115




have earned and will continue to do so for the remainder of his life; and has incurred reasonable

expenses for necessary medical treatment and will continue to do so for the remainder of his life.

                               COUNT 5
                  PLAINTIFF MICHAEL JOSEPH KEARNS
                     DEFENDANTS SCPLLC AND SAG
         CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT
                         PERSONAL INJURIES

       266.    Plaintiff Michael Joseph Kearns incorporates by reference the foregoing paragraphs

of this Complaint.

       267.    As a direct and proximate result of the violations of the Consumer Fraud and

Deceptive Business Practices Act by SCPLLC, SAG, their corporate predecessors, and others with

whom they acted in concert, Plaintiff Michael Joseph Kearns developed PD; has suffered severe

and permanent physical pain, mental anguish, and disability, and will continue to do so for the

remainder of his life; has suffered the loss of a normal life and will continue to do so for the

remainder of his life; has lost income that he otherwise would have earned and will continue to do

so for the remainder of his life; and has incurred reasonable expenses for necessary medical

treatment and will continue to do so for the remainder of his life.

                                  COUNT 6
                     PLAINTIFF MICHAEL JOSEPH KEARNS
                         DEFENDANTS SCPLLC AND SAG
              BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                             PERSONAL INJURIES

       268.    Plaintiff Michael Joseph Kearns incorporates by reference the foregoing paragraphs

of this Complaint.

       269.    As a direct and proximate result of the breaches of the implied warranty of

merchantability by SCPLLC, SAG, their corporate predecessors, and others with whom they acted

in concert, Plaintiff Michael Joseph Kearns developed PD; has suffered severe and permanent




                                                 51
   Case 3:21-cv-00278
        Case MDL No. 3004
                      Document
                           Document
                               4 Filed
                                     1-10
                                       03/15/21
                                           Filed 04/07/21
                                                  Page 52 of
                                                          Page
                                                             61 56
                                                                Page
                                                                   of 65
                                                                       ID #116




physical pain, mental anguish, and disability, and will continue to do so for the remainder of his

life; has suffered the loss of a normal life and will continue to do so for the remainder of his life;

has lost income that he otherwise would have earned and will continue to do so for the remainder

of his life; and has incurred reasonable expenses for necessary medical treatment and will continue

to do so for the remainder of his life.

                                      COUNT 7
                         PLAINTIFF MICHAEL JOSEPH KEARNS
                           DEFENDANT CHEVRON U.S.A. INC.
                     STRICT PRODUCT LIABILITY – DESIGN DEFECT
                                PERSONAL INJURIES

       270.    Plaintiff Michael Joseph Kearns incorporates by reference the foregoing paragraphs

of this Complaint.

       271.    As a direct and proximate result of the defective and unreasonably dangerous

condition of the paraquat manufactured, distributed and sold by Chevron Chemical and others with

whom it acted in concert, Plaintiff Michael Joseph Kearns developed PD; has suffered severe and

permanent physical pain, mental anguish, and disability, and will continue to do so for the

remainder of his life; has suffered the loss of a normal life and will continue to do so for the

remainder of his life; has lost income that he otherwise would have earned and will continue to do

so for the remainder of his life; and has incurred reasonable expenses for necessary medical

treatment and will continue to do so for the remainder of his life.

                                    COUNT 8
                       PLAINTIFF MICHAEL JOSEPH KEARNS
                         DEFENDANT CHEVRON U.S.A. INC.
                  STRICT PRODUCT LIABILITY – FAILURE TO WARN
                              PERSONAL INJURIES

       272.    Plaintiff Michael Joseph Kearns incorporates by reference the foregoing paragraphs

of this Complaint.




                                                 52
   Case 3:21-cv-00278
        Case MDL No. 3004
                      Document
                           Document
                               4 Filed
                                     1-10
                                       03/15/21
                                           Filed 04/07/21
                                                  Page 53 of
                                                          Page
                                                             61 57
                                                                Page
                                                                   of 65
                                                                       ID #117




       273.    As a direct and proximate result of the lack of adequate directions for the use of

and warnings about the dangers of the paraquat manufactured, distributed and sold by Chevron

Chemical and others with whom it acted in concert, Plaintiff Michael Joseph Kearns developed

PD; has suffered severe and permanent physical pain, mental anguish, and disability, and will

continue to do so for the remainder of his life; has suffered the loss of a normal life and will

continue to do so for the remainder of his life; has lost income that he otherwise would have earned

and will continue to do so for the remainder of his life; and has incurred reasonable expenses for

necessary medical treatment and will continue to do so for the remainder of his life.

                                      COUNT 9
                         PLAINTIFF MICHAEL JOSEPH KEARNS
                           DEFENDANT CHEVRON U.S.A. INC.
                                    NEGLIGENCE
                                PERSONAL INJURIES

       274.    Plaintiff Michael Joseph Kearns incorporates by reference the foregoing paragraphs

of this Complaint.

       275.    As a direct and proximate result of the negligence of Chevron Chemical and others

with whom it acted in concert, Plaintiff Michael Joseph Kearns developed PD; has suffered severe

and permanent physical pain, mental anguish, and disability, and will continue to do so for the

remainder of his life; has suffered the loss of a normal life and will continue to do so for the

remainder of his life; has lost income that he otherwise would have earned and will continue to do

so for the remainder of his life; and has incurred reasonable expenses for necessary medical

treatment and will continue to do so for the remainder of his life.

                                     COUNT 10
                         PLAINTIFF MICHAEL JOSEPH KEARNS
                           DEFENDANT CHEVRON U.S.A. INC.
                                 PUBLIC NUISANCE
                                PERSONAL INJURIES




                                                 53
   Case 3:21-cv-00278
        Case MDL No. 3004
                      Document
                           Document
                               4 Filed
                                     1-10
                                       03/15/21
                                           Filed 04/07/21
                                                  Page 54 of
                                                          Page
                                                             61 58
                                                                Page
                                                                   of 65
                                                                       ID #118




       276.    Plaintiff Michael Joseph Kearns incorporates by reference the foregoing paragraphs

of this Complaint.

       277.    As a direct and proximate result of the public nuisance created by Chevron

Chemical and others with whom it acted in concert, Plaintiff Michael Joseph Kearns developed

PD; has suffered severe and permanent physical pain, mental anguish, and disability, and will

continue to do so for the remainder of his life; has suffered the loss of a normal life and will

continue to do so for the remainder of his life; has lost income that he otherwise would have earned

and will continue to do so for the remainder of his life; and has incurred reasonable expenses for

necessary medical treatment and will continue to do so for the remainder of his life.

                              COUNT 11
                  PLAINTIFF MICHAEL JOSEPH KEARNS
                    DEFENDANT CHEVRON U.S.A. INC.
         CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT
                         PERSONAL INJURIES

       278.    Plaintiff Michael Joseph Kearns incorporates by reference the foregoing paragraphs

of this Complaint.

       279.    As a direct and proximate result of the violations of the Consumer Fraud and

Deceptive Business Practices Act by Chevron Chemical and others with whom it acted in concert,

Plaintiff Michael Joseph Kearns developed PD; has suffered severe and permanent physical pain,

mental anguish, and disability, and will continue to do so for the remainder of his life; has suffered

the loss of a normal life and will continue to do so for the remainder of his life; has lost income

that he otherwise would have earned and will continue to do so for the remainder of his life; and

has incurred reasonable expenses for necessary medical treatment and will continue to do so for

the remainder of his life.

                                         COUNT 12
                             PLAINTIFF MICHAEL JOSEPH KEARNS



                                                 54
   Case 3:21-cv-00278
        Case MDL No. 3004
                      Document
                           Document
                               4 Filed
                                     1-10
                                       03/15/21
                                           Filed 04/07/21
                                                  Page 55 of
                                                          Page
                                                             61 59
                                                                Page
                                                                   of 65
                                                                       ID #119




                        DEFENDANT CHEVRON U.S.A. INC.
               BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                              PERSONAL INJURIES


        280.    Plaintiff Michael Joseph Kearns incorporates by reference the foregoing paragraphs

of this Complaint.

        281.    As a direct and proximate result of the breaches of the implied warranty of

merchantability by Chevron Chemical and others with whom it acted in concert, Plaintiff Michael

Joseph Kearns developed PD; has suffered severe and permanent physical pain, mental anguish,

and disability, and will continue to do so for the remainder of his life; has suffered the loss of a

normal life and will continue to do so for the remainder of his life; has lost income that he otherwise

would have earned and will continue to do so for the remainder of his life; and has incurred

reasonable expenses for necessary medical treatment and will continue to do so for the remainder

of his life.

                                     COUNT 13
                            PLAINTIFF JEAN RAE KEARNS
                            DEFENDANTS SCPLLC AND SAG
                     STRICT PRODUCT LIABILITY – DESIGN DEFECT
                         LOSS OF SERVICES AND CONSORTIUM

        282.    Plaintiff Jean Rae Kearns incorporates by reference the foregoing paragraphs of

this Complaint.

        283.    As a direct and proximate result of the defective and unreasonably dangerous

condition of the paraquat manufactured, distributed, and sold by SCPLLC, SAG, their corporate

predecessors, and others with whom they acted in concert, Plaintiff Jean Rae Kearns has been

deprived and is reasonably certain to be deprived in the future of the services, society, and

companionship of and sexual relationship with her husband.

                                             COUNT 14



                                                  55
   Case 3:21-cv-00278
        Case MDL No. 3004
                      Document
                           Document
                               4 Filed
                                     1-10
                                       03/15/21
                                           Filed 04/07/21
                                                  Page 56 of
                                                          Page
                                                             61 60
                                                                Page
                                                                   of 65
                                                                       ID #120




                           PLAINTIFF JEAN RAE KEARNS
                          DEFENDANTS SCPLLC AND SAG
                  STRICT PRODUCT LIABILITY – FAILURE TO WARN
                       LOSS OF SERVICES AND CONSORTIUM

       284.   Plaintiff Jean Rae Kearns incorporates by reference the foregoing paragraphs of

this Complaint.

       285.   As a direct and proximate result of the lack of adequate directions for the use of

and warnings about the dangers of the paraquat manufactured, distributed and sold by SCPLLC,

SAG, their corporate predecessors, and others with whom they acted in concert, Plaintiff Jean Rae

Kearns has been deprived and is reasonably certain to be deprived in the future of the services,

society, and companionship of and sexual relationship with her husband.

                                    COUNT 15
                           PLAINTIFF JEAN RAE KEARNS
                          DEFENDANTS SCPLLC AND SAG
                                   NEGLIGENCE
                        LOSS OF SERVICES AND CONSORTIUM

       286.   Plaintiff Jean Rae Kearns incorporates by reference the foregoing paragraphs of

this Complaint.

       287.   As a direct and proximate result of the negligence of SCPLLC, SAG, their corporate

predecessors, and others with whom they acted in concert, Plaintiff Jean Rae Kearns has been

deprived and is reasonably certain to be deprived in the future of the services, society, and

companionship of and sexual relationship with her husband.

                                    COUNT 16
                           PLAINTIFF JEAN RAE KEARNS
                          DEFENDANTS SCPLLC AND SAG
                                 PUBLIC NUISANCE
                        LOSS OF SERVICES AND CONSORTIUM

       288.   Plaintiff Jean Rae Kearns incorporates by reference the foregoing paragraphs of

this Complaint.



                                               56
   Case 3:21-cv-00278
        Case MDL No. 3004
                      Document
                           Document
                               4 Filed
                                     1-10
                                       03/15/21
                                           Filed 04/07/21
                                                  Page 57 of
                                                          Page
                                                             61 61
                                                                Page
                                                                   of 65
                                                                       ID #121




       289.    As a direct and proximate result of the public nuisance created by SCPLLC, SAG,

their corporate predecessors, and others with whom they acted in concert, Plaintiff Jean Rae Kearns

has been deprived and is reasonably certain to be deprived in the future of the services, society,

and companionship of and sexual relationship with her husband.

                              COUNT 17
                     PLAINTIFF JEAN RAE KEARNS
                     DEFENDANTS SCPLLC AND SAG
         CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT
                  LOSS OF SERVICES AND CONSORTIUM

       290.    Plaintiff Jean Rae Kearns incorporates by reference the foregoing paragraphs of

this Complaint.

       291.    As a direct and proximate result of the violations of the Consumer Fraud and

Deceptive Business Practices Act by SCPLLC, SAG, their corporate predecessors, and others with

whom they acted in concert, Plaintiff Jean Rae Kearns has been deprived and is reasonably certain

to be deprived in the future of the services, society, and companionship of and sexual relationship

with her husband.

                                  COUNT 18
                         PLAINTIFF JEAN RAE KEARNS
                         DEFENDANTS SCPLLC AND SAG
              BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                     LOSS OF SERVICES AND CONSORTIUM

       292.    Plaintiff Jean Rae Kearns incorporates by reference the foregoing paragraphs of

this Complaint.

       293.    As a direct and proximate result of the breaches of the implied warranty of

merchantability by SCPLLC, SAG, their corporate predecessors, and others with whom they acted

in concert, Plaintiff Jean Rae Kearns has been deprived and is reasonably certain to be deprived in

the future of the services, society, and companionship of and sexual relationship with her husband.




                                                57
   Case 3:21-cv-00278
        Case MDL No. 3004
                      Document
                           Document
                               4 Filed
                                     1-10
                                       03/15/21
                                           Filed 04/07/21
                                                  Page 58 of
                                                          Page
                                                             61 62
                                                                Page
                                                                   of 65
                                                                       ID #122




                                    COUNT 19
                           PLAINTIFF JEAN RAE KEARNS
                          DEFENDANT CHEVRON U.S.A. INC.
                    STRICT PRODUCT LIABILITY – DESIGN DEFECT
                        LOSS OF SERVICES AND CONSORTIUM

       294.    Plaintiff Jean Rae Kearns incorporates by reference the foregoing paragraphs of

this Complaint.

       295.    As a direct and proximate result of the defective and unreasonably dangerous

condition of the paraquat manufactured, distributed and sold by Chevron Chemical and others with

whom it acted in concert, Plaintiff Jean Rae Kearns has been deprived and is reasonably certain to

be deprived in the future of the services, society, and companionship of and sexual relationship

with her husband.

                                    COUNT 20
                           PLAINTIFF JEAN RAE KEARNS
                         DEFENDANT CHEVRON U.S.A. INC.
                  STRICT PRODUCT LIABILITY – FAILURE TO WARN
                       LOSS OF SERVICES AND CONSORTIUM

       296.    Plaintiff Jean Rae Kearns incorporates by reference the foregoing paragraphs of

this Complaint.

       297.    As a direct and proximate result of the lack of adequate directions for the use of

and warnings about the dangers of the paraquat manufactured, distributed and sold by Chevron

Chemical and others with whom it acted in concert, Plaintiff Jean Rae Kearns has been deprived

and is reasonably certain to be deprived in the future of the services, society, and companionship

of and sexual relationship with her husband.

                                    COUNT 21
                           PLAINTIFF JEAN RAE KEARNS
                          DEFENDANT CHEVRON U.S.A. INC.
                                   NEGLIGENCE
                        LOSS OF SERVICES AND CONSORTIUM




                                               58
   Case 3:21-cv-00278
        Case MDL No. 3004
                      Document
                           Document
                               4 Filed
                                     1-10
                                       03/15/21
                                           Filed 04/07/21
                                                  Page 59 of
                                                          Page
                                                             61 63
                                                                Page
                                                                   of 65
                                                                       ID #123




       298.    Plaintiff Jean Rae Kearns incorporates by reference the foregoing paragraphs of

this Complaint.

       299.    As a direct and proximate result of the negligence of Chevron Chemical and others

with whom it acted in concert, Plaintiff Jean Rae Kearns has been deprived and is reasonably

certain to be deprived in the future of the services, society, and companionship of and sexual

relationship with her husband.

                                    COUNT 22
                           PLAINTIFF JEAN RAE KEARNS
                          DEFENDANT CHEVRON U.S.A. INC.
                                 PUBLIC NUISANCE
                        LOSS OF SERVICES AND CONSORTIUM

       300.    Plaintiff Jean Rae Kearns incorporates by reference the foregoing paragraphs of

this Complaint.

       301.    As a direct and proximate result of the public nuisance created by Chevron

Chemical and others with whom it acted in concert, Plaintiff Jean Rae Kearns has been deprived

and is reasonably certain to be deprived in the future of the services, society, and companionship

of and sexual relationship with her husband.

                              COUNT 23
                     PLAINTIFF JEAN RAE KEARNS
                    DEFENDANT CHEVRON U.S.A. INC.
         CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT
                  LOSS OF SERVICES AND CONSORTIUM

       302.    Plaintiff Jean Rae Kearns incorporates by reference the foregoing paragraphs of

this Complaint.

       303.    As a direct and proximate result of the violations of the Consumer Fraud and

Deceptive Business Practices Act by Chevron Chemical and others with whom it acted in concert,

Plaintiff Jean Rae Kearns has been deprived and is reasonably certain to be deprived in the future




                                               59
   Case 3:21-cv-00278
        Case MDL No. 3004
                      Document
                           Document
                               4 Filed
                                     1-10
                                       03/15/21
                                           Filed 04/07/21
                                                  Page 60 of
                                                          Page
                                                             61 64
                                                                Page
                                                                   of 65
                                                                       ID #124




of the services, society, and companionship of and sexual relationship with her husband.

                                   COUNT 24
                          PLAINTIFF JEAN RAE KEARNS
                        DEFENDANT CHEVRON U.S.A. INC.
               BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                      LOSS OF SERVICES AND CONSORTIUM

        304.    Plaintiff Jean Rae Kearns incorporates by reference the foregoing paragraphs of

this Complaint.

        305.    As a direct and proximate result of the breaches of the implied warranty of

merchantability by Chevron Chemical and others with whom it acted in concert, Plaintiff Jean Rae

Kearns has been deprived and is reasonably certain to be deprived in the future of the services,

society, and companionship of and sexual relationship with her husband.

                                     PRAYER FOR RELIEF

        306.    As a result of the foregoing, Plaintiffs respectfully request that this Court enter

judgment in their favor and against Defendants, jointly and severally, for compensatory damages,

costs, pre- and post-judgment interest, and attorneys’ fees, severally for punitive damages, and for

such further relief to which they may show themselves to be entitled.

                                 DEMAND FOR JURY TRIAL

        307.    Pursuant to FED. R. CIV. P. 38(b), Plaintiffs respectfully demand a jury trial on all

issues triable by jury.

March 12, 2021

                                                      Respectfully Submitted,

                                                      FEARS NACHAWATI, PLLC

                                                      /s/ Patrick A. Luff
                                                      N. Majed Nachawati, to be admitted PHV
                                                      Texas Bar No. 24038319
                                                      mn@fnlawfirm.com



                                                 60
Case 3:21-cv-00278
     Case MDL No. 3004
                   Document
                        Document
                            4 Filed
                                  1-10
                                    03/15/21
                                        Filed 04/07/21
                                               Page 61 of
                                                       Page
                                                          61 65
                                                             Page
                                                                of 65
                                                                    ID #125




                                         Patrick A. Luff, to be admitted PHV
                                         Texas Bar No. 24092728
                                         pluff@fnlawfirm.com
                                         5473 Blair Road
                                         Dallas, TX 75231
                                         Phone: (214) 890-0711


                                         TORHOERMAN LAW LLC
                                         Kenneth Brennan
                                         kbrennan@thlawyer.com
                                         Tor Hoerman
                                         tor@thlawyer.com
                                         210 South Main Street
                                         Edwardsville, IL 62025
                                         Phone: (618) 656-4400


                                         ANDRUS WAGSTAFF, PC
                                         Aimee H. Wagstaff, admission pending
                                         Colorado Bar No. 36819
                                         aimee.wagstaff@andruswagstaff.com
                                         David J. Wool, admission pending
                                         Colorado Bar No. 44614
                                         david.wool@andruswagstaff.com
                                         7171 West Alaska Drive
                                         Lakewood, CO 80226
                                         Phone: (303) 376-6360




                                    61
